    Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 1 of 38




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR
PRESIDENT, INC., et al.,

            Plaintiffs,

      v.
                                        Civil Action
KATHY BOOCKVAR, et al.,                 No. 4:20-cv-02078-MWB

            Defendants,                 Hon. Matthew W. Brann

NAACP-PENNSYLVANIA STATE
CONFERENCE, et al.,

            Intervenor-Defendants,

DNC SERVICES
CORPORATION/DEMOCRATIC
NATIONAL COMMITTEE,

            Intervenor-Defendant.



   TABLE OF UNPUBLISHED CASES CITED IN OPPOSITION TO
   PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION BY
  INTERVENOR-DEFENDANTS NAACP-PENNSYLVANIA STATE
 CONFERENCE, BLACK POLITICAL EMPOWERMENT PROJECT,
COMMON CAUSE PENNSYLVANIA, LEAGUE OF WOMEN VOTERS
       OF PENNSYLVANIA, JOSEPH AYENI, LUCIA GAJDA,
    STEPHANIE HIGGINS, MERIL LARA, RICARDO MORALES,
     NATALIE PRICE, TIM STEVENS, AND TAYLOR STOVER
    Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 2 of 38




                           CASE                                ATTACHMENT

Donald J. Trump for President, Inc. v. Way, No.                    1
CV2010753MASZNQ, 2020 WL 5912561 (D.N.J. Oct. 6,
2020)

In re Canvassing Observation Appeal of City of Philadelphia        2
Bd. of Elections, No. 30 EAP 2020, 2020 WL 6737895 (Pa.
Nov. 17, 2020)

Samuel v. Virgin Islands Joint Board of Elections, No. 2012–       3
0094, 2013 WL 106686 (D.V.I. Jan. 6, 2013)
Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 3 of 38




         ATTACHMENT 1
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 4 of 38
Donald J. Trump for President, Inc. v. Way, --- F.Supp.3d ---- (2020)
2020 WL 5912561



                  2020 WL 5912561                                Motion denied.
    Only the Westlaw citation is currently available.
     United States District Court, D. New Jersey.                Procedural Posture(s): Motion for Preliminary Injunction.
               DONALD J. TRUMP FOR                               Attorneys and Law Firms
          PRESIDENT, INC., et al., Plaintiffs,
                            v.                                   Michael L. Testa, Jr., Testa Heck Testa & White, P.A.,
        Tahesha WAY, in her official capacity as                 Vineland, NJ, for Plaintiffs.
      Secretary of State of New Jersey, Defendant.
                                                                 Matthew Jon Lynch, State of New Jersey Office of the
                                                                 Attorney General, Trenton, NJ, Penny Venetis, Rutgers Law
         Civil Action No. 20-10753 (MAS) (ZNQ)
                                                                 School, Newark, NJ, for Defendant.
                             |
                    Filed 10/06/2020

Synopsis                                                                        MEMORANDUM OPINION
Background:         Presidential  campaign       organization,
Republican National Committee, and New Jersey Republican         SHIPP, District Judge
State Committee filed a complaint against Secretary of State
                                                                  *1 In response to the COVID-19 pandemic, the New Jersey
challenging law permitting the general election to be held
                                                                 Legislature authorized the November 2020 General Election
primarily by mail, and filed a motion for an order to show
                                                                 to be conducted predominantly by mail. Among other things,
cause seeking a preliminary injunction enjoining the state
                                                                 the legislation allows election officials to canvass mail-in
from canvassing ballots ten days before election day and from
                                                                 ballots ten days before Election Day and to canvass mail-in
canvassing ballots received up to 48 hours after election day
                                                                 ballots received within two days of Election Day even if those
if those ballots lack a postmark.
                                                                 ballots lack a postmark from the United States Postal Service.
                                                                 Plaintiffs Donald J. Trump for President, Inc., the Republican
                                                                 National Committee, and the New Jersey Republican State
Holdings: The District Court, Michael A. Shipp, J., held that:   Committee (collectively, “Plaintiffs”) seek to enjoin these
                                                                 provisions, asserting they are preempted by federal law that
campaign and committees failed to establish a reasonable         establishes a national uniform election day for Congress and
probability of success on the merits of their claim that state   the Presidency. (ECF No. 35.)
law permitting canvassing of ballots before election day
violated federal election day statutes;                          Defendant Secretary of State Tahesha Way and Defendant-
                                                                 Intervenors DCCC, League of Women Voters of New
campaign and committees failed to establish a reasonable         Jersey, and NAACP New Jersey Conference (collectively,
probability of success on the merits of their claim that state   “Defendants”) opposed (ECF Nos. 57, 58, 59), and Plaintiffs
law permitting the canvassing of ballots lacking a postmark if   replied (ECF No. 63). The Court has carefully considered the
they were received within 48 hours of the closing of the polls   parties’ submissions, as well as the submissions of amicus
violated federal election day statutes;                          curiae, and decides the matter without oral argument pursuant
                                                                 to Local Civil Rule 78.1.
campaign and committees failed to establish likelihood of
imminent irreparable harm of voter confusion or deterrence       The Constitution “principally entrusts the safety and health
in the absence of preliminary injunction;                        of the people to the politically accountable officials of the
                                                                 States.” Andino v. Middleton, No. 20A55, ––– U.S. ––––, –––
balance of harms favored denial of preliminary injunction;       S.Ct. ––––, ––– L.Ed.2d ––––, 2020 WL 5887393, at *1 (Oct.
and                                                              5, 2020) (Kavanaugh, J., concurring in grant of application
                                                                 for stay) (quoting South Bay United Pentecostal Church
public interest supported denial of preliminary injunction.
                                                                 v. Newsom, ––– U.S. ––––, 140 S. Ct. 1613, 207 L.Ed.2d



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
             Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 5 of 38
Donald J. Trump for President, Inc. v. Way, --- F.Supp.3d ---- (2020)
2020 WL 5912561

154 (2020) (Roberts, C.J., concurring in denial of application      policies to the reduce spread of the virus, including Executive
for injunctive relief)). “When those officials undertake[ ] to      Orders 105 and 144. (See id. ¶¶ 55–63.) These Orders
act in areas fraught with medical and scientific uncertainties,     authorized the May 2020 and July 2020 elections respectively
their latitude must be especially broad.” Id. (internal quotation   to be conducted primarily via vote-by-mail ballots. (Id. ¶¶ 77,
marks and citation omitted) (alteration in original). “It follows   87.)
that a State legislature's decision ... to make changes to
election rules to address COVID-19 ordinarily should not be
subject to second-guessing by an unelected federal judiciary,
                                                                                      1. Allegations of Fraud
which lacks the background, competence, and expertise to
assess public health and is not accountable to the people.”         News reports after the May 2020 election suggest that the
Id. (internal quotation marks and citation omitted). The Court      State faced serious challenges in conducting its elections.
agrees. For the reasons set forth herein, the Court denies          According to those reports, ten percent of ballots cast were
Plaintiffs’ request for a preliminary injunction.                   invalidated. (Colleen O'Dea, One in Ten Ballots Rejected in
                                                                    Last Month's Vote-by-Mail Elections, NJSPOTLIGHT.COM,
The Court finds that Plaintiffs fail to establish they are          June 10, 2020, Ex. 14 to Weir Decl., ECF No. 35-16.)
likely to succeed on the merits of their claims. Federal law        More troubling still, there were allegations of voter fraud in
establishing a national uniform election day does not prevent       connection with elections in Paterson, New Jersey. (See David
New Jersey from canvassing ballots before Election Day              Wildstein, Evidence of Massive Voter Fraud in Paterson
so long as the election is not consummated and the results          Election, Court Records Show, NEW JERSEY GLOBE, June
reported before the polls close on Election Day. Although           14, 2020, Ex. 15 to Weir Decl., ECF No. 35-17.) In that
federal law prohibits New Jersey from canvassing ballots            incident, a campaign worker reportedly stole ballots out of
cast after Election Day, it is within New Jersey's discretion       mailboxes, both completed and uncompleted, at the direction
to choose its methods of determining the timeliness of              of a local campaign. (Id.) There were also reports that
ballots, so long as there is no appreciable risk of canvassing      authorities discovered nearly 900 votes that were mailed in
untimely ballots. The Court also finds that Plaintiffs fail to      bulk from three individual mailboxes, including more than
establish they face a likelihood of irreparable harm without
                                                                    300 rubber-band-bound ballots from a single mailbox. 1 (Id.)
their requested injunction, that entering an injunction would
cause greater harm to the State, and that Plaintiffs’ proposed
preliminary injunction is against the public interest.
                                                                           2. USPS and the July 2020 Primary Election

I. BACKGROUND                                                        *3 During the July 2020 Primary Election, the State
                                                                    experienced problems arising from the United States Postal
   A. New Jersey's May and July 2020 Elections during               Service's (“USPS” or the “Postal Service”) postmarking
   the COVID-19 Pandemic                                            practices. The Postal Service's general policy is to not apply
 *2 COVID-19, a highly contagious and life-threatening              postmarks to postage prepaid envelopes. (USPS, Handbook
respiratory disease, has sparked an unprecedented public            PO-408 § 1-1.3, Ex. 22 to Weir Decl., ECF No. 35-24.)
health crisis across the United States, including in New            Notwithstanding that general policy, “the Postal Service
Jersey. The virus has already claimed the lives of over             has directed personnel to postmark all ballots to assist
200,000 Americans and 14,000 New Jersey residents. See              state election boards.” (USPS, OFFICE OF INSPECTOR
Centers for Disease Control and Prevention, Provisional             GENERAL, ELECTION READINESS REPORT 3 (Aug. 31,
Death Counts for Coronavirus Disease 2019 (COVID-19),               2020), Ex. 7 to Lynch Decl., ECF No. 58-2.)
https://www.cdc.gov/nchs/nvss/vsrr/covid19/index.htm (last
visited Oct. 6, 2020).                                              Despite the Postal Service's direction to postmark all ballots,
                                                                    a report by the USPS Office of the Inspector General
On March 9, 2020, in response to the rapidly unfolding              found “it is a challenge for the Postal Service to ensure
public health crisis, Governor Phillip D. Murphy (“Governor         full compliance.” (Id.) Some ballots will not be postmarked
Murphy”) declared a Public Health Emergency and State of            due to “(1) envelopes sticking together when processed on
Emergency. (Am. Compl. ¶ 55, ECF No. 33.) Soon after,               a machine; (2) manual mail processing; or (3) personnel
Governor Murphy implemented multiple social distancing              unaware that all return ballots, even those in prepaid reply


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 6 of 38
Donald J. Trump for President, Inc. v. Way, --- F.Supp.3d ---- (2020)
2020 WL 5912561

envelopes, need to receive a postmark.” (Id.) For primary         legislature passed Assembly Bill No. 4475 (“A4475”), which
elections in other states this year, there is evidence the        codified several of Executive Order 177's voting provisions.
USPS failed to postmark thousands of ballots. 2 There is no       Pursuant to A4475, the November 2020 General Election will
evidence, however, of a correlation between a ballot lacking      take place primarily by mail: all active registered voters will
a postmark and a ballot being mailed after Election Day.          be sent a mail-in ballot at least twenty-nine days before the
                                                                  election. See N.J. Stat. Ann. § 19:63-31(a).
A Camden County official reports the following experiences
related to USPS's postmarking practices during the July 7,        New Jersey's A4475 also allows voters to return their ballots
2020 Primary. According to the official, “certain mail-in         by mail. N.J. Stat. Ann. § 19:63-31(m). Consistent with
ballots delivered to the Board [of Elections] on the morning      the Postal Service's guidance, ballot return envelopes are
of July 8, 2020 and bearing postmarked dates of July 8,           required to have prepaid First-Class Postage. N.J. Stat. Ann.
2020 had in fact been received by USPS on or before July          § 19:63-31(b); (see July 30, 2020 Marshall Correspondence,
7, 2020.” (Campisi Decl. ¶ 5, ECF No. 58-7.) Additionally,        Ex. 6 to Lynch Decl., ECF No. 58-2 (“[v]oters must use
“certain mail-in ballots were in possession of USPS on            First-Class Mail (or an expedited level of service) to mail
the morning of July 8, 2020 that did not have postmarks.          their ballots”).) The law provides dates by which mail-
USPS postmarked those ballots with a July 8, 2020 date and        in ballots must be cast and received to be counted in the
delivered them to the Board on July 8, 2020.” (Id. ¶ 6.)          election: “Every vote-by-mail ballot that is postmarked on or
The official further reports that “USPS stated that based on      before November 3, 2020, and that is received by November
its operational processes, it believed that the mail-in ballots   10, 2020, at 8:00 p.m. shall be considered valid and shall
located at a delivery unit on the morning of July 8, 2020         be canvassed, assuming the ballot meets all other statutory
and delivered later that same day, would have been received       requirements.” N.J. Stat. Ann. § 19:63-31(m). According
by USPS on or before July 7, 2020.” (Id. ¶ 7.) Officials          to the Legislature, this provision “ensure[s] that registered
in Essex and Ocean counties report similar communications         voters’ efforts to vote are not impacted by delays in the
with USPS regarding ballots returned for the July 7, 2020         postal service.” Id. The Legislature's concern is supported by
Primary Elections. (McGuckin Decl. ¶¶ 4–7, ECF No. 58-9;          guidance from the Postal Service. (See, e.g., July 30, 2020
Von Nessi Decl. ¶¶ 4–7, ECF No. 58-11.)                           Marshall Correspondence (stating that “[w]hile the specific
                                                                  transit times” for First-Class Mail “cannot be guaranteed and
Election officials also struggled to canvass the substantially    depend on factors such as a given mailpiece's place of origin
greater number of mail-in and provisional ballots by statutory    and destination, most domestic first class mail is delivered 2–
deadlines. New Jersey saw a significant increase in mail-in       5 days after it is received by the Postal Service”).)

ballots in 2020 compared with 2016. 3 Additionally, New
                                                                  Furthermore, A4475 provides that;
Jersey extended the statutory deadline for the receipt of mail-
in ballots by boards of elections by seven days. (Campisi
Decl. ¶ 10 (citing     N.J. Stat. Ann. § 19:63-22).) But “to                  Every ballot without a postmark, and
ensure that a provisional ballot was not counted from a                       ballots mis-marked and confirmed by
voter who also submitted a mail-in ballot,” New Jersey only                   the [Postal Service] that those ballots
reviewed provisional ballots after the deadline for receiving                 were received by the [Postal Service]
mail-in ballots passed. (Id.) The extension of time for                       on or before November 3, 2020, that
receiving mail-in ballots prevented the State from reviewing                  is received by the county boards of
provisional ballots until July 14. (Id.) The combination of                   elections from the [Postal Service]
these logistical challenges led to petitions from Camden,                     within 48 hours of the closing of
Monmouth, Middlesex, and Somerset counties for extensions                     the polls on November 3, 2020, shall
of time to canvass and count ballots. (Giles Decl. ¶ 11, ECF                  be considered valid and shall be
No. 58-6.)                                                                    canvassed, assuming the ballot meets
                                                                              all other statutory requirements.
  B. New Jersey's 2020 General Election Legislation
*4 On August 14, 2020 Governor Murphy issued Executive
Order 177. (Am. Compl. ¶ 64.) Within two weeks, the State         N.J. Stat. Ann. § 19:53-31(m).



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
             Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 7 of 38
Donald J. Trump for President, Inc. v. Way, --- F.Supp.3d ---- (2020)
2020 WL 5912561

                                                                     U.S.C. § 1, (id. ¶¶ 109–117); Count Three alleges violations
The law also includes provisions regulating when State               of the right to vote, (id. ¶¶ 118–123); and Count Four alleges
election officials can begin canvassing votes. To “account           violations of the Equal Protection Clause, (id. ¶¶ 124–37).
for the increase in vote-by-mail ballots” expected during
the November 2020 General Election, A4475 allows                     Plaintiffs first filed a Motion for an Order to Show Cause
election officials to “begin opening the inner envelopes and         on September 16, 2020. (ECF No. 35). The Motion seeks
canvassing each mail-in ballot from the inner envelopes no           the entry of a preliminary injunction enjoining the State
earlier than ten days prior to the day of the election.” Id. New     from canvassing ballots ten days before Election Day and
Jersey law requires election officials to certify the November       from canvassing ballots received up to forty-eight hours after
2020 General Election results by November 20, 2020. N.J.             Election Day if those ballots lack a postmark. 4 (Id.) Plaintiffs
Stat. Ann. § 19:63-31(p). Election officials must then transmit
the official November 2020 General Election results to the           allege these acts violate 2 U.S.C. §§ 1,   7 and        3 U.S.C.
New Jersey Secretary of State by November 23, 2020. Id.              § 1. Defendants opposed, and Plaintiffs replied.
These dates cannot be extended “[b]ecause of the need to
meet the federal deadlines for the State's electors to meet.” Id.
                                                                     II. LEGAL STANDARD
According to State election officials, “without early counting,
                                                                     “Preliminary injunctive relief is an extraordinary remedy and
it would be difficult, if not impossible, to ensure that all votes
[in the November 2020 General Election] are counted within           should be granted only in limited circumstances.”             Kos
the statutory timeframe.” (Campisi Decl. ¶ 16; McGuckin              Pharms., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir.
Decl. ¶ 14; Von Nessi Decl. ¶ 14.)                                   2004) (internal quotation marks and citation omitted). This
                                                                     remedy should be granted only if: (1) Plaintiffs “are likely to
 *5 Although A4475 allows State officials to begin                   succeed on the merits of their claims”; (2) Plaintiffs “are likely
canvassing votes before Election Day, election officials may         to suffer irreparable harm without relief”; (3) “the balance
not report the results of any canvassing until polls close on        of harm favors [Plaintiffs]”; and (4) “relief is in the public
November 3, 2020. N.J. Stat. Ann. § 19:63-31(m) (“The                interest.”    Issa v. Sch. Dist. of Lancaster, 847 F.3d 121,
contents of the mail-in ballots and the results of the ballot        131 (3d Cir. 2017). To establish they are likely to succeed on
canvassing shall remain confidential and shall be ... in no          the merits of their claims, Plaintiffs must show a “reasonable
circumstances disclosed prior to the close of polls on the day
of the election.”). According to the Director of the New Jersey      probability of success.”     Issa, 847 F.3d at 131. The burden
Division of Elections, the “only practical way to obtain a ...       is on Plaintiffs to “establish every element in [their] favor,
tabulation of the votes is for county elections staff to run the     or the grant of a preliminary injunction is inappropriate.”
tabulation report[,]” and election officials are prohibited from        P.C. Yonkers, Inc. v. Celebrations the Party & Seasonal
running a tabulation report before the polls close on Election       Superstore, LLC, 428 F.3d 504, 508 (3d Cir. 2005) (citing
Day. (Giles Decl. ¶ 23.) Moreover, “the Division of Elections
                                                                        NutraSweet Co. v. Vit-Mar Enters., Inc., 176 F.3d 151, 153
will ... conduct[ ] an audit of the county boards of elections to
                                                                     (3d Cir. 1999) (citations omitted)).
ensure that no tabulation report was run” before the polls close
on Election Day. (Id.) Finally, under New Jersey law, it is a
third-degree crime for election officials to knowingly release       III. DISCUSSION
the results of the canvass before polls close on Election Day.
                                                                        A. Standing
   N.J. Stat. Ann. § 19:34-13(b).
                                                                     As a preliminary matter, Defendants each argue that Plaintiffs
                                                                     lack standing. (See League of Women Voters/NAACP's Opp'n
   C. Procedural Background                                          Br. 10–14, ECF No. 57; Way's Opp'n Br. 20–26, ECF No.
Plaintiffs filed their initial Complaint challenging Governor        58; DCCC's Opp'n Br. 8–14, ECF No. 59.) After briefing on
Murphy's Executive Order 177 on August 18, 2020. (Compl.,            this matter was complete, DCCC also moved to dismiss the
ECF No. 1.) Following the passage of A4475, Plaintiffs filed         Amended Complaint for lack of subject matter jurisdiction,
an Amended Complaint on September 11, 2020, challenging              arguing Plaintiffs lack standing. (DCCC's Mot. Dismiss Br.
the law's provisions. (See generally Am. Compl.) Counts One          7–12, ECF No. 71.)

and Two allege violations of 2 U.S.C. §§ 1,          7 and      3


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
             Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 8 of 38
Donald J. Trump for President, Inc. v. Way, --- F.Supp.3d ---- (2020)
2020 WL 5912561

To satisfy the standing requirement, a plaintiff must show:         Sept. 18, 2020)); DCCC's Opp'n Br. 9; NAACP's Opp'n
(1) “it has suffered an ‘injury in fact’ that is (a) concrete       Br. 12–14.) Defendants also argue that Plaintiffs’ claims
and particularized and (b) actual or imminent, not conjectural      that untimely ballots will be canvassed are impermissibly
or hypothetical”; (2) “the injury is fairly traceable to the        speculative because New Jersey's regulations explicitly
challenged action of the defendant”; and (3) “it is likely,         prohibit canvassing untimely ballots and A4475's alterations
as opposed to merely speculative, that the injury will be           do not raise a substantial risk that untimely ballots will
                                                                    be canvassed. (Way's Opp'n Br. 21–22; DCCC's Opp'n Br.
redressed by a favorable decision.”    Friends of the Earth,
                                                                    10–11.) As for Plaintiffs’ asserted injuries arising from
Inc. v. Laidlaw Env't Servs. (TOC), Inc., 528 U.S. 167, 180–
                                                                    canvassing ballots before Election Day, Defendants argue
81, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000). Plaintiffs are each
                                                                    that these injuries are too speculative because Plaintiffs
associations or organizations, and thus may have standing
                                                                    fail to present any reason to think election officials would
to bring suit under two circumstances.          Common Cause        unlawfully release canvassing information before the polls
of Pa. v. Pennsylvania, 558 F.3d 249, 261 (3d Cir. 2009)            close. (Way's Opp'n Br. 23–24.)
(quoting Prison Soc'y v. Cortes, 508 F.3d 156, 162–63 (3d Cir.
2007)). First, by organizational standing, “an organization         Plaintiffs assert they have both organizational and
may be granted standing in its own right to seek judicial           associational standing. Plaintiffs assert that they have
relief from injury to itself and to vindicate whatever rights and   organizational standing because they “will have to divert paid
immunities the organization or association itself may enjoy.”       and volunteer resources from ... voter contact programs ...
  Id. (quoting Cortes, 508 F.3d at 163). This may occur             to poll watching instead”; they “also must recruit, hire, and
when an organization must divert its resources to counteract        train more poll watchers than would otherwise be needed
                                                                    to monitor the counting of ballots for ten additional days
unlawful conduct. See      Havens Realty Corp. v. Coleman,          before the election”; and they have transferred resources
455 U.S. 363, 378–79, 102 S.Ct. 1114, 71 L.Ed.2d 214 (1982).        from national coffers to state organizations to “assist them in
Alternatively, by associational standing, “an association may       their efforts to respond to the new counting regime.” (Pls.’
assert claims on behalf of its members, but only where              Reply Br. 4.) Plaintiffs also argue they have associational
the record shows that the organization's individual members         standing on behalf of their members, just as other plaintiffs
themselves have standing to bring those claims.” Common             suing on behalf of voters have challenged state statutes as
Cause, 558 F.3d at 261. An entity may establish associational       preempted by the federal laws setting a uniform election day.
standing on behalf of its members where: (1) “its members           (Pls.’ Reply Br. 5–6 (citing      Foster v. Love, 522 U.S. 67,
would otherwise have standing to sue in their own right”;           70, 118 S.Ct. 464, 139 L.Ed.2d 369 (1997); Voting Integrity
(2) “the interests it seeks to protect are germane to the           Project, Inc. v. Keisling, 259 F.3d 1169, 1174 (9th Cir. 2001);
organization's purpose”; and (3) “neither the claim asserted
nor the relief requested requires the participation of individual      Millsaps v. Thompson, 259 F.3d 535, 536 (6th Cir. 2001);

members in the lawsuit.” Hunt v. Wash. State Apple Advert.              Voting Integrity Project, Inc. v. Bomer, 199 F.3d 773, 774
Comm'n, 432 U.S. 333, 343, 97 S.Ct. 2434, 53 L.Ed.2d 383            (5th Cir. 2000)).) Plaintiffs argue that A4475 “substantially
(1977).                                                             increases the risk of early vote counts becoming public,”
                                                                    citing “New Jersey's unfortunate history of election fraud
 *6 Defendants assert that Plaintiffs lack organizational           —including fraud committed by election insiders just this
standing because Plaintiffs fail to demonstrate how the             year—which likewise carry criminal penalties.” (Id. at 7.)
regulations in A4475 will require them to expend resources or       Plaintiffs also argue that ballots sent after Election Day
will result in voter confusion. (Way's Opp'n Br. 25; DCCC's         that lack postmarks could arrive within forty-eight hours
Opp'n Br. 11–13.) Defendants also assert that Plaintiffs lack       of Election Day, thus diluting the valid votes of Plaintiffs’
associational standing on behalf of its members for claims          members. (Id. at 8.)
arising from the consideration of ballots lacking postmarks
because alleged injuries of vote dilution affect all voters,        District courts confronting standing issues in cases
not just Plaintiffs’ members, and thus are impermissibly            challenging state regulations for the upcoming November
generalized grievances. (Way's Opp'n Br. 22 (citing Donald          2020 election—with at least some of the same plaintiffs as
J. Trump for President, Inc. v. Cegavske, No. 20-1445, –––          this matter—have reached conflicting conclusions. See, e.g.,
F.Supp.3d ––––, ––––, 2020 WL 5626974, at *4 (D. Nev.                  Donald J. Trump for President, Inc. v. Bullock, No. 20-66,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
             Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 9 of 38
Donald J. Trump for President, Inc. v. Way, --- F.Supp.3d ---- (2020)
2020 WL 5912561

––– F.Supp.3d ––––, ––––, 2020 WL 5810556, at *6–8 (D.
                                                                    L.Ed. 795 (1932); see also      Foster, 522 U.S. at 71 n.2, 118
Mont. Sept. 30, 2020) (finding lead plaintiff had standing);
                                                                    S.Ct. 464.
Cegavske, ––– F.Supp.3d at ––––, 2020 WL 5626974, at
*4 (finding no plaintiffs had standing). In light of these
                                                                    “The [Elections] Clause is a default provision; it invests the
conflicting decisions and the pending briefing on DCCC's
                                                                    States with responsibility for the mechanics of congressional
Motion to Dismiss that should clarify the standing inquiries
                                                                    elections, but only so far as Congress declines to preempt
here, the Court finds good cause to defer consideration of
standing. Furthermore, as explained below, the Court need           state legislative choices.”    Foster, 522 U.S. at 69, 118 S.Ct.
not definitively rule on standing at this stage because it finds    464 (internal citation omitted) (citing Storer v. Brown,
that Plaintiffs have failed to demonstrate they are entitled to     415 U.S. 724, 730, 94 S.Ct. 1274, 39 L.Ed.2d 714 (1974);
a preliminary injunction. See Cook Cnty. Republican Party
v. Pritzker, No. 20-4676, 2020 WL 5573059, at *3 (N.D.                 Roudebush v. Hartke, 405 U.S. 15, 24, 92 S.Ct. 804,
Ill. Sept. 17, 2020) (citing Simic v. City of Chicago, 851          31 L.Ed.2d 1 (1972)); see     United States v. Classic, 313
F.3d 734, 737–38, 740 (7th Cir. 2017) (holding that “[a]            U.S. 299, 311, 61 S.Ct. 1031, 85 L.Ed. 1368 (1941) (stating
district court has jurisdiction to decide its jurisdiction, so it   that the Elections Clause grants states “wide discretion in
can address a motion for a preliminary injunction without           the formulation of a system for the choice by the people
making a conclusive decision about whether it has subject
                                                                    of representatives in Congress”);       Bomer, 199 F.3d at 775
matter jurisdiction”)).
                                                                    (“[A] state's discretion and flexibility in establishing the time,
                                                                    place and manner of electing its federal representatives has
  B. Preliminary Injunction                                         only one limitation: the state system cannot directly conflict
                                                                    with federal election laws on the subject.”). “[I]t is well
                                                                    settled that the Elections Clause grants Congress ‘the power
      1. Plaintiffs Fail to Establish They are Likely               to override state regulations’ by establishing uniform rules
        to Succeed on the Merits of Their Claims.
                                                                    for federal elections, binding on the States.”   Foster, 522
                                                                    U.S. at 69, 118 S.Ct. 464 (internal quotation marks omitted)
        a. Canvassing Ballots Before Election Day
                                                                    (quoting U.S. Term Limits, Inc. v. Thornton, 514 U.S. 779,
*7 “Under the Supremacy Clause, state laws that ‘interfere          832–33, 115 S.Ct. 1842, 131 L.Ed.2d 881 (1995)).
with, or are contrary to the laws of congress, made in
                                                                    One such rule established by Congress that overrides state
pursuance of the constitution’ are invalid.”     Wis. Pub.
                                                                    regulations is the uniform date of election for Congress and
Intervenor v. Mortier, 501 U.S. 597, 604, 111 S.Ct. 2476,
                                                                    the Presidency, set as the first Tuesday after the first Monday
115 L.Ed.2d 532 (1991) (internal citation omitted) (quoting
                                                                    in November.       Id. at 69–70, 118 S.Ct. 464; see 2 U.S.C.
   Gibbons v. Ogden, 22 U.S. 1, 211, 9 Wheat. 1, 6 L.Ed.
23 (1824)). The Elections Clause of the United States               §§ 1,      7;    3 U.S.C. § 1. New Jersey's A4475 permits
Constitution provides that “[t]he Times, Places and Manner          election officials to begin canvassing mail-in ballots up to
of holding Elections for Senators and Representatives, shall        ten days before Election Day. N.J. Stat. Ann. § 19:63-31(m).
be prescribed in each State by the Legislature thereof; but         Plaintiffs, in Count One of the Amended Complaint, assert
the Congress may at any time by Law make or alter such              that permitting the canvassing of mail-in ballots before
Regulations, except as to the Places of [choosing] Senators.”       Election Day is preempted by Congress's legislation setting
U.S. CONST. art. I, § 4, cl. 1. The Elections Clause grants
                                                                    a uniform federal election day, 2 U.S.C. §§ 1,     7 and     3
the states “comprehensive ... authority to provide a complete
                                                                    U.S.C. § 1 (the “Federal Election Day Statutes”), and thus that
code for the congressional elections, not only as to times and
                                                                    provision of A4475 is void. (Am. Compl. ¶¶ 109–112.)
places, but in relation to ... supervision of voting, protection
of voters, prevention of fraud and corrupt practices, counting
                                                                    In setting a uniform election day throughout the country,
of votes, duties of inspectors and canvassers, and making
                                                                    Congress sought to avoid “the distortion of the voting process
and publication of elections returns,” unless Congress should
                                                                    threatened when the results of an early federal election in one
“supplement these state regulations or ... substitute its own.”
                                                                    State can influence later voting in other States” as well as “the
   Smiley v. Holm, 285 U.S. 355, 366–67, 52 S.Ct. 397, 76           burden on citizens forced to turn out on two different election


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 10 of 38
Donald J. Trump for President, Inc. v. Way, --- F.Supp.3d ---- (2020)
2020 WL 5912561

days to make final selections of federal officers in Presidential   259 F.3d at 543 (noting that “tallying results” of early voting
                                                                    did not occur until Election Day).
election years.”    Foster, 522 U.S. at 73–74, 118 S.Ct. 464
(citing CONG. GLOBE 42d Cong., 2d Sess., 141 (1871)
                                                                    Plaintiffs urge a broad construction of these statutes: that
(remarks of Rep. Butler)). “When the [Federal Election Day
                                                                    “nowhere are States given any discretion whatsoever on the
Statutes] speak of ‘the election’ ..., they plainly refer to the
                                                                    timing of the uniform Election Day”; that canvassing must
combined actions of voters and officials meant to make a
                                                                    take place only on Election Day; and that the legislative
final selection of an officeholder ....” Id. at 71, 118 S.Ct.       history reveals that Congress sought to prevent multi-day
464 (citing N. WEBSTER, AN AMERICAN DICTIONARY                      voting. (Pls.’ Moving Br. 18–21, ECF No. 35-1); see Keisling,
OF THE ENGLISH LANGUAGE 433 (C. Goodrich and N.                     259 F.3d at 1172, 1176 (acknowledging that legislative history
Porter eds. 1869)). The Court in Foster declined to specify         supports an interpretation that “all voting in federal elections
“what may constitute the final act of selection within the          should take place on a single day”).
meaning of the law” or “what acts a State must cause to be
done on federal election day (and not before it) in order to        This broad construction, however, is at odds with Congress's
                                                                    requirement that states permit some form of absentee voting,
satisfy the statute[s].” Id. at 72, 118 S.Ct. 464. Instead, the     52 U.S.C. § 10502(d) (“[E]ach State shall provide by law
Court only held that an election “may not be consummated            for the casting of absentee ballots for the choice of electors
prior to federal election day.”     Id. at 72 n.4, 118 S.Ct.        for President and Vice President ....”), as well as Courts of
464. Where a state's election laws conflict with the Federal        Appeals decisions permitting some election activity prior to
Election Day Statutes by permitting the consummation of the         Election Day so long as the election is not consummated
election before the federal election day, those state laws are      before Election Day, see, e.g., Keisling, 259 F.3d at 1176
                                                                    (“Although voting takes place, perhaps most voting, prior
preempted and void.      Id. at 74, 118 S.Ct. 464.
                                                                    to election day, the election is not ‘consummated’ before
                                                                    election day because voting still takes place on that day.”).
 *8 Courts of Appeals addressing conflict preemption
                                                                    The interpretation that the Federal Election Day Statutes
between the Federal Election Day Statutes and state election
                                                                    preempt any state discretion on the timing of election-related
laws have found that “some acts associated with the election,”
                                                                    activity cannot be reconciled with Congress's requirement
such as early voting or absentee voting, “may be conducted
                                                                    that states permit absentee voting, but leaving the manner
before the federal election day without violating the [Federal
                                                                    and timing of absentee voting to the discretion of each state.
Election Day Statutes].”   Bomer, 199 F.3d at 776 (finding          See 28 U.S.C. § 10502(d). Moreover, if the Federal Election
early voting seventeen days before Election Day was not             Day Statutes supplanted all discretion by the states on the
preempted where “the polls are open on federal election day         timing of the election, it is doubtful that the early and absentee
and most voters cast their ballots that day”); see Millsaps,        voting schemes discussed in          Bomer,       Millsaps, and
259 F.3d at 546 (finding early voting was not preempted by          Keisling could be upheld. The Courts of Appeals discounted
                                                                    the persuasive weight of the legislative history in part because
Federal Election Day Statutes, and that under      Foster, “so
                                                                    it could not be reconciled with Congress's later endorsement
long as a State does not conclude an election prior to federal
election day, the State's law will not ‘actually conflict’ with     of absentee voting prior to Election Day. See         Millsaps,
                                                                    259 F.3d at 547 (“[T]he plaintiffs’ argument would apply
federal law”); Keisling, 259 F.3d at 1175 (citing   Foster,
                                                                    with equal force to absentee voting and result in a declaration
522 U.S. at 72 n.4, 118 S.Ct. 464). None of these decisions
                                                                    that federal law preempts a widely accepted and long-
thoroughly discussed the issue of canvassing votes prior to
                                                                    standing electoral practice.”); Keisling, 259 F.3d at 1175–
Election Day. The Fifth Circuit in    Bomer, however, found         76 (“Congress has recently required ... states to provide for
that early voting was not preempted by the Federal Election         absentee voting in federal elections.”).
Day Statutes where “[n]o election results are released until
the votes are tabulated on federal election day,” therefore         Contrary to Plaintiffs’ argument, the Supreme Court's
the election “is not decided or ‘consummated’ before federal
                                                                    decision in        Foster does not support their broad
election day.”     199 F.3d at 775–76; see also        Millsaps,    interpretation. There, the Court declined to specify election-
                                                                    related activity that may not occur prior to Election Day.



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               7
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 11 of 38
Donald J. Trump for President, Inc. v. Way, --- F.Supp.3d ---- (2020)
2020 WL 5912561

                                                                   Decl. ¶ 23; see also Campisi Decl. ¶¶ 19–22; McGuckin
   Foster, 522 U.S. at 72, 118 S.Ct. 464. The Court only held
                                                                   Decl. ¶¶ 15–17; Von Nessi Decl. ¶¶ 15–17.) Finally, it is a
that an “election ... may not be consummated prior to federal
                                                                   crime to reveal the contents of a mail-in ballot prior to the
election day.”    Id. at 72 n.4, 118 S.Ct. 464. Nevertheless,
                                                                   close of the polls.   N.J. Stat Ann. § 19:34-13(b). The Fifth
the Court's definition of “election”—“the combined actions
                                                                   Circuit identified similar criminal sanctions as persuasive in
of voters and officials meant to make a final selection of
an officeholder”—is useful in determining whether A4475 is         affirming Texas's early voting law.         Bomer, 199 F.3d at
                                                                   777 (citing Tex. Elec. Code §§ 61.007, 81.002). Plaintiffs do
preempted by the Federal Election Day Statutes.       Id. at 71,
                                                                   not identify any reason to suspect that election officials will
118 S.Ct. 464.
                                                                   ignore or intentionally violate these laws and procedures, or
                                                                   that violators will not be prosecuted. The Court, accordingly,
 *9 Here, the Court finds that Plaintiffs fail to establish a
                                                                   finds there is no appreciable risk that this provision of A4475
reasonable probability of success on the merits of Count One
                                                                   will result in one of the evils sought to be avoided when
because the Federal Election Day Statutes do not preempt
                                                                   establishing a uniform election day.
state law permitting the canvassing of ballots before Election
Day. The Court finds that the canvassing of mail-in ballots
                                                                   The Court is also persuaded by the diverse absentee or
before Election Day may be a combined action of voters and
                                                                   mail-in voting practices among the states that have grown
officials, but this action does not make a final selection of an
                                                                   in the shadow of the Federal Election Day Statutes and
officeholder. Canvassing ballots before Election Day does not
                                                                   the discretion afforded by Congress. Several states allow
consummate the election because that cannot occur before the
                                                                   some form of canvassing or tallying ballots received prior to
polls close on Election Day and election officials run a final
                                                                   Election Day. See, e.g., Ariz. Rev. Stat. Ann. §§ 16-550(73),
tabulation report. Accordingly, New Jersey's law permitting
                                                                   16-551 (specifying the “tallying of [early] ballots shall not
the canvassing of mail-in ballots prior to Election Day is not
                                                                   begin any earlier than fourteen days before election day”);
preempted by the Federal Election Day Statutes.
                                                                   Colo. Rev. Stat. § 1-7.5-107.5 (“Counting of the mail ballots
                                                                   may begin fifteen days prior to the election and continue
The Court is persuaded by Congress's intent in enacting the
Federal Election Day Statutes. “Congress was concerned ...         until counting is completed.”);         Fla. Stat. § 101.68(2)(a)
with the distortion of the voting process threatened when          (“The county canvassing board may begin the canvassing of
the results of an early federal election in one State can          vote-by-mail ballots at 7 a.m. on the 22nd day before the
                                                                   election ....”). At least one state prohibits canvassing absentee
influence later voting in other states.”    Foster, 522 U.S.
                                                                   ballots until after Election Day. Md. Code Ann., Elec. Law §
at 73, 118 S.Ct. 464. Although the Court acknowledges that
                                                                   11-302(b)(1) (“A local board may not open any envelope of
“Congress considered and rejected the practice of multi-day
                                                                   an absentee ballot prior to 8 a.m. on the Wednesday following
voting,” Keisling, 259 F.3d at 1172, the primary concern
                                                                   election day.”). Under Plaintiffs’ proposed interpretation, it
when enacting the statutes appears to be the reporting of final
                                                                   would seem that either scheme would be prohibited because
election results in some states before other states had yet to
                                                                   canvassing may take place on a day other than Election
open the polls. See CONG. GLOBE, 42d Cong., 2d Sess. 112,
                                                                   Day. But Congress has not supplanted any of these election
141 (1871) (remarks of Rep. Butler); see also        Millsaps,     laws. This is not dispositive of Plaintiffs’ arguments, but cuts
259 F.3d at 541–42. Here, Plaintiffs fail to establish an          against the likelihood of Plaintiffs’ ultimate success on the
appreciable risk that the results of New Jersey's election will    merits and the wisdom of enjoining application of A4475.
be reported prior to Election Day. New Jersey law specifies
that “[t]he contents of the mail-in ballots and the results of     *10 The Court must reconcile the Federal Election Day
the ballot canvassing shall remain confidential and ... in no
                                                                   Statutes that establish “the day for the election,” 2 U.S.C. §
circumstances disclosed prior to the close of the polls on the
                                                                   7 (emphasis added), with Congress's endorsement of absentee
day of the election.” N.J. Stat. Ann. § 19:63-31(m). Election
                                                                   voting, which necessarily requires some election-related
boards are required to “implement the measures necessary to
                                                                   activity prior to Election Day, see 52 U.S.C. § 10502(d). The
ensure the security and secrecy of the mail-in ballots.” Id.
                                                                   Court finds that the Federal Election Day Statutes mandate
Election staff are prohibited from running a tabulation report
                                                                   some “combined action of voters and officials meant to make
prior to the close of polls, and the Division of Elections will
                                                                   a final selection of an officeholder” on Election Day so
conduct an audit to ensure this mandate is followed. (Giles
                                                                   that no state's election is concluded prior to Election Day.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 12 of 38
Donald J. Trump for President, Inc. v. Way, --- F.Supp.3d ---- (2020)
2020 WL 5912561

                                                                    requires a majority of all votes to elect a representative and no
   Millsaps, 259 F.3d at 547. The Federal Election Day
Statutes, however, do not prevent all election-related activity     candidate receives a majority vote on Election Day, Foster,
prior to Election Day—including early voting by mail and the        522 U.S. at 71 n.3, 118 S.Ct. 464; see 2 U.S.C. § 8; or (2)
canvassing of mail-in ballots—so long as that activity does         “to fill a vacancy ... caused ... by the death, resignation, or
not make a final selection of an officeholder or reveal the
                                                                    incapacity of a person elected,” 2 U.S.C. § 8; Millsaps, 259
results of the canvassing before Election Day, Because there
                                                                    F.3d at 541 n.2. Plainly, a state regulation permitting voters
is no final selection of an officeholder until after the polls
                                                                    to cast ballots after Election Day or permitting the canvassing
close on Election Day, New Jersey law prohibits reporting
                                                                    of ballots cast after Election Day would directly conflict with
the results of the canvassing before the polls close, and
                                                                    the Federal Election Day Statutes.
Plaintiffs fail to establish any risk that canvassing results
will be reported before the polls close, the Court finds that
                                                                    New Jersey, however, does not expressly permit canvassing
Plaintiffs fail to establish they are likely to succeed on the
                                                                    ballots cast after the polls close. New Jersey law prohibits
merits of Count One.
                                                                    canvassing the following categories of mail-in ballots: (1)
                                                                    mail-in ballots postmarked on or before Election Day but not
                                                                    received by the county boards of elections by November 10,
        b. Canvassing Ballots Without Postmarks                     2020, at 8 p.m.; (2) mail-in ballots postmarked after Election
      Received Within Two Days After Election Day                   Day and lacking confirmation from the Postal Service that
                                                                    they were received at the post office by Election Day; (3)
Plaintiffs also assert, in Count Two of the Amended                 mail-in ballots postmarked after Election Day, confirmed by
Complaint, that the Federal Election Day Statutes, by setting       the Postal Service to have been received at the post office
a uniform day for the federal election, preempt the counting        by Election Day, but not received by the county boards of
of ballots cast after Election Day. (Am. Compl. ¶¶ 113–117.)        elections within forty-eight hours of the closing of the polls;
Plaintiffs argue that “New Jersey cannot permit ballots cast        and (4) mail-in ballots lacking a postmark and not received
after Election Day to be counted,” (Pls.’ Moving Br. 21–22),        by the county boards of elections within forty-eight hours of
and that A4475 allows the possibility of counting untimely          the closing of the polls. N.J. Stat. Ann. § 19:63-31(m).
ballots by permitting “ballots that have not been postmarked
to be counted if they are received two days after Election           *11 On the other hand, A4475 provides that the following
Day,” (Am. Compl. ¶¶ 114). Plaintiffs argue that a mail-            mail-in ballots shall be canvassed: (1) mail-in ballots
in ballot “is not a legal vote unless it is marked and cast         postmarked on or before Election Day and received by the
on or before” Election Day, (Pls.’ Moving Br. 21), and the          county boards of elections by November 10, 2020, at 8
Federal Election Day Statutes preempt any state law that
                                                                    p.m.; 5 (2) mail-in ballots postmarked after Election Day but
permits counting ballots cast after Election Day, (id. at 23).
                                                                    confirmed by the Postal Service to have been received at the
Defendants agree that New Jersey cannot permit counting of
                                                                    post office on or before Election Day and received by the
untimely ballots, and argue that A4475 does not permit it.
                                                                    county boards of elections within forty-eight hours of the
(Way's Opp'n Br. 34–35.) Instead, according to Defendants,
                                                                    closing of the polls; and (3) mail-in ballots lacking a postmark
A4475 merely addresses an evidentiary issue: how the State
                                                                    but received by the county boards of elections within forty-
determines whether a ballot was cast by Election Day. (Id. at
                                                                    eight hours of the closing of the polls. Id. Plaintiffs challenge
35.)
                                                                    the canvassing of the third category of mail-in ballots.

As discussed above, “a state's discretion and flexibility in
                                                                    The evidence before the Court shows that all ballots should
establishing the time, place and manner of electing its federal
                                                                    be postmarked by the Postal Service, but the Postal Service
representatives has only one limitation: the state system
                                                                    has previously failed to abide by this policy. “A postmark
cannot directly conflict with federal election laws on the
                                                                    is an official Postal Service imprint applied ... on the
subject.”   Bomer, 199 F.3d at 775. The Federal Election            address side of a stamped mailpiece. [It] indicates the
Day Statutes set a uniform date for the elections of Congress       location and date the Postal Service accepted custody of a
                                                                    mailpiece ....” (USPS, Handbook PO-408 § 1-1.3, Ex. 22
and the Presidency. 2 U.S.C. §§ 1, 7;             3 U.S.C. § 1.
                                                                    to Weir Decl.) Postmarks “are intended to be a revenue
Congress provides only limited situations where an election
                                                                    protection mechanism to prevent the reuse of postage,” and
for federal office can be held on a later date: (1) where a state


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 13 of 38
Donald J. Trump for President, Inc. v. Way, --- F.Supp.3d ---- (2020)
2020 WL 5912561

generally “are not required on all mailings.” (USPS, OFFICE          Jersey's method of determining whether a ballot received
OF INSPECTOR GENERAL, ELECTION READINESS                             without a postmark—thus lacking that official date stamp
REPORT 3 (Aug. 31, 2020).) Ballots are an exception, and             indicating when a ballot was cast—was cast on or before
must be postmarked under USPS policy to provide a date               Election Day. The Court finds that New Jersey's law
the ballot was cast. (Id. (“[T]he Postal Service has directed        permitting the canvassing of ballots lacking a postmark if they
[its] personnel to postmark all ballots to assist state election     are received within forty-eight hours of the closing of the polls
boards.”); id. at 2 (stating a postmark “provides an official        is not preempted by the Federal Election Day Statutes because
date stamp for ballots”).) Notwithstanding this policy, there is     the Federal Election Day Statutes are silent on methods of
evidence that the Postal Service has failed to postmark every        determining the timeliness of ballots.
ballot in 2020 primary elections in other states. Gallagher,
                                                                     As discussed above, the Elections Clause grants the states
––– F.Supp.3d at ––––, 2020 WL 4496849, at *5; (USPS,
                                                                     “comprehensive ... authority to provide a complete code for
OFFICE OF INSPECTOR GENERAL, TIMELINESS OF
                                                                     the congressional elections, not only as to times and places,
BALLOT MAIL IN THE MILWAUKEE PROCESSING
                                                                     but in relation to ... prevention of fraud and corrupt practices,
& DISTRIBUTION CENTER SERVICE AREA 3, 5 (July
                                                                     counting of votes, [and] duties of inspectors and canvassers,”
7, 2020).) There is no evidence, however, that the Postal
                                                                     unless Congress should “supplement these state regulations
Service's failure to postmark a ballot is correlated with the
date of the ballot's mailing, or that a ballot cast after Election   or ... substitute its own.”  Smiley, 285 U.S. at 366–67,
Day will, or is more likely to, lack a postmark.                     52 S.Ct. 397. The Elections Clause grants the states “wide
                                                                     discretion in the formulation of a system for the choice
The evidence also shows that ballots are likely to require no
                                                                     by the people of representatives,”     Classic, 313 U.S. at
fewer than two days in transit from voters to election officials.
                                                                     311, 61 S.Ct. 1031, the only limitation is “the state system
According to the Postal Service, “all Election Mail (including
                                                                     cannot directly conflict with federal election laws on the
ballots) mailed from individual voters to state or local election
officials must be sent by First-Class Mail.” (May 29, 2020           subject.”     Bomer, 199 F.3d at 775. Here, the Court finds
Marshall Correspondence 1, Ex. 4 to Lynch Decl., ECF No.             no direct conflict between A4475 and the Federal Election
58-2; see also July 30, 2020 Marshall Correspondence 1, Ex.          Day Statutes cited by Plaintiffs. New Jersey law prohibits
6 to Lynch Decl., ECF No. 58-2.) The Postal Service advised          canvassing ballots cast after Election Day, in accordance
the State that First-Class Mail is generally delivered within        with the Federal Election Day Statutes. Plaintiffs direct the
two to five days. (May 29, 2020 Marshall Correspondence 1            Court to no federal law regulating methods of determining the
(“Most domestic First-Class Mail is delivered in 2-5 days.”);        timeliness of mail-in ballots or requiring that mail-in ballots
see also July 30, 2020 Marshall Correspondence 1). The               be postmarked. Where Congress “declines to preempt state
Postal Service, however, has also advised that, leading up           legislative choices,” the Elections Clause vests the states with
to Election Day, election officials and voters should plan           responsibility for the “mechanics of congressional elections.”
for First-Class Mail delivery timelines of up to one week. 6            Foster, 522 U.S. at 69, 118 S.Ct. 464.
(See July 30, 2020 Marshall Correspondence 1 (“[T]he Postal
Service recommends that election officials use First-Class           Plaintiffs argue that even if Congress has not explicitly
Mail to transmit blank ballots and allow 1 week for delivery         addressed the method of determining the timeliness of
to voters.”); id. at 2 (“To allow enough time for ballots            a ballot, A4475 nevertheless acts as an “obstacle to the
to be returned to election officials, domestic voters should         accomplishment and execution of the full purposes and
generally mail their completed ballots at least one week before      objectives” of the Federal Election Day Statutes. (Pls.’ Reply
the state's due date.”)) Based on the evidence before it, the        Br. 14 (quoting Sikkellee v. Precision Airmotive Corp., 822
Court finds the probability remote that any ballots lacking a        F.3d 680, 688 (3d Cir. 2016)).) Plaintiffs argue that if A4475
postmark and received within forty-eight hours of the closing        were not preempted here, there would be nothing to stop New
of the polls are cast after Election Day. 7                          Jersey from enacting more lenient methods, such as accepting
                                                                     all ballots lacking a postmark received up to a week after
 *12 The parties agree that New Jersey cannot permit ballots         Election Day. (Id. at 14–15.)
cast after Election Day to be canvassed. The issue then is
whether the Federal Election Day Statutes preempt New                The Court need not consider the preemption of such
                                                                     hypothetical regulations, only the regulations adopted in


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              10
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 14 of 38
Donald J. Trump for President, Inc. v. Way, --- F.Supp.3d ---- (2020)
2020 WL 5912561

A4475. Here, the Court finds there is only a remote possibility
                                                                    which is an irreparable harm, (id. (citing      Project Vote
that an untimely ballot could be canvassed. This would
                                                                    v. Blackwell, 455 F. Supp. 2d 694, 707–08 (N.D. Ohio
require an unlikely chain of events where a ballot would be (1)
                                                                    2006))). But Plaintiffs’ argument and supporting authority
cast after Election Day; (2) happen to lack a postmark against
                                                                    do little to explain how the relief they seek addresses
Postal Service policy, which is both rare and not correlated
                                                                    their alleged immediate irreparable injury. For example,
to the date the ballot is mailed; and (3) arrive faster than
                                                                    Plaintiffs fail to explain how election officials canvassing
the Postal Service's most optimistic expectations. Weighing
                                                                    mail-in ballots ten days before Election Day or canvassing
against this remote possibility is Congress's concern in
                                                                    ballots lacking postmarks will confuse voters or deter them
enacting the Federal Election Day Statutes: “that citizens
                                                                    from voting. These activities are conducted after a ballot is
be able to exercise their right to vote.”     Bomer, 199 F.3d       mailed. Voters need not take any new action and face no
at 777. The Court finds, with a high degree of confidence,
                                                                    discouragement from casting a ballot. Unlike        Blackwell,
that ballots lacking a postmark and received within forty-
                                                                    cited by Plaintiffs, voters face no threat of criminal charges
eight hours of the closing of the polls are timely cast. Accord
                                                                    from New Jersey's regulations. 8 See      455 F. Supp. 2d at
   Gallagher, ––– F.Supp.3d at ––––, 2020 WL 4496849, at
                                                                    707–08. Furthermore, voters have no knowledge or control
*16 (finding with “high degree of confidence” that ballots
                                                                    over when or whether a ballot is postmarked or how quickly
received within two days of the election day were mailed
                                                                    the Postal Service delivers the ballot. The Court finds that
by the election day). The Court finds that A4475 adopts a
                                                                    the election regulations concerning the canvassing of ballots
conservative method to identify and count timely ballots that
                                                                    lacking postmarks is unlikely to confuse voters or deter them
might otherwise be rejected through no fault of the voters,
                                                                    from voting.
and only due to the Postal Service's inability to expeditiously
process and deliver the mail or follow its own postmarking
                                                                    Plaintiffs cite several instances of voter fraud over the last
procedures. New Jersey's A4475 does not act as an obstacle
                                                                    decade for the proposition that more fraud is inevitable. (Pls.’
to the accomplishment and execution of the purposes and
                                                                    Reply Br. 17 (citing Pls.’ Moving Br. 4–9)); see supra note
objectives of the Federal Election Day Statutes. The Court,
                                                                    1. Plaintiffs, however, fail to connect these past instances of
accordingly, finds that Plaintiffs fail to establish a likelihood
                                                                    voter fraud with the relief they now seek. Plaintiffs do not
of success on the merits of Count Two.
                                                                    explain how preventing election officials from canvassing
                                                                    ballots before Election Day would prevent the kind of voter
                                                                    fraud documented in their submissions. As discussed above,
      2. Plaintiffs Fail to Establish They are Likely               the only credible harm that could arise from canvassing
       to Suffer Irreparable Harm Absent Relief.                    ballots before Election Day is the wrongful early disclosure
                                                                    of election results. The Court has already found this injury
 *13 To demonstrate irreparable harm in the absence of              is too speculative and remote: Plaintiffs provide no reason
preliminary relief, a movant has the burden of establishing         to suspect election officials would intentionally violate the
a “clear showing of immediate irreparable injury.” ECRI v.          law and disclose election results before the polls close, and
McGraw-Hill, Inc., 809 F.2d 223, 226 (3d Cir. 1987) (quoting        Defendants have provided evidence of sufficient safeguards
Cont'l Grp., Inc. v. Amoco Chems. Corp., 614 F.2d 351, 359          to prevent accidental or intentional early disclosure of election
(3d Cir. 1980)). “Establishing a risk of irreparable harm is not    results.
enough [to warrant a preliminary injunction].” Id.; see also
   Laidlaw, Inc. v. Student Transp. of Am., Inc., 20 F. Supp. 2d    Plaintiffs also fail to connect their documented instances of
727, 766 (D.N.J. 1998) (“[T]he claimed injury cannot merely         voter fraud to mail-in ballots lacking postmarks or mail-in
be possible, speculative, or remote.” (citation omitted)).          ballots cast after Election Day. Plaintiffs offer no instances of
                                                                    voter fraud resulting from ballots cast after Election Day, or
Plaintiffs assert that A4475 “threatens to confuse voters,          any reason to suspect that a fraudulent ballot or a ballot cast
undermine confidence in the electoral process, and create           after Election Day is more likely to lack a postmark. As the
‘incentive[s] to remain away from the polls,’ ” (Pls.’ Moving       Court previously found, there is only a remote possibility that
                                                                    mail-in ballots cast after Election Day and lacking postmarks
Br. 25 (alteration in original) (quoting Purcell v. Gonzalez,
                                                                    could reach election officials within forty-eight hours after
549 U.S. 1, 4–5, 127 S.Ct. 5, 166 L.Ed.2d 1 (2006))),
                                                                    the closing of the polls. Even if a voter mailed a ballot the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             11
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 15 of 38
Donald J. Trump for President, Inc. v. Way, --- F.Supp.3d ---- (2020)
2020 WL 5912561

day after Election Day, that voter would have no control over      Decl. ¶¶ 4–5; Campisi Decl. ¶¶ 2–3; McGuckin Decl. ¶¶ 2–
the postmarking. The Postal Service would have to neglect          3; Von Nessi Decl. ¶¶ 2–3.) As evidenced in the July 2020
to postmark the ballot—counter its policies and an infrequent      Primary Election, election officials required more time to
occurrence in the 2020 primary elections—yet also manage to        canvass the substantial increase in mail-in ballots. (See Giles
deliver the mail-in ballot faster than the Postal Service's most   Decl. ¶ 11; Campisi Decl. ¶¶ 8–11.) But because election
optimistic estimate. Plaintiffs fail to establish this unlikely    officials cannot seek an extension of time to canvass ballots
chain of events is more than speculative or remote.                for the general election, New Jersey must either “hire and
                                                                   train additional staff members to review, canvass, and count
 *14 Plaintiffs’ only remaining argument is that A4475             ballots” or get a head start by employing its existing staff to
undermines voter confidence in the election process. (See          canvass ballots prior to Election Day. (Campisi Decl. ¶ 15;
Pls.’ Moving Br. 25.) Plaintiffs’ only evidence of this comes      see also McGuckin Decl. ¶ 13; Von Nessi Decl. ¶ 13.) Social
from a declaration submitted in its reply papers stating that      distancing and sanitation measures complicate recruiting and
in “the [Republican National Committee's] experience, major        training new staff as well as conducting a typical canvass of
or hasty changes [to a state's election laws] confuse voters,      ballots with even more employees. (Campisi Decl. ¶ 15; see
undermine confidence in the electoral process, and create          also McGuckin Decl. ¶ 13; Von Nessi Decl. ¶ 13.) Defendants
incentive to remain away from the polls.” (Voccola Decl. ¶         assert that “it would be difficult, if not impossible, to ensure
5, ECF No. 63-3.) This self-serving statement, lacking any         that all votes are counted within the statutory timeframe”
factual support, based on vague changes to any state's election    without canvassing before Election Day. (Campisi Decl. ¶
laws rather than A4475, and submitted for the first time in        16; see also McGuckin Decl. ¶ 14; Von Nessi Decl. ¶ 14.)
reply does not establish a sufficient likelihood of irreparable    According to Defendants, enjoining the early canvassing
harm. The Court, accordingly, finds that Plaintiffs fail to        provision “this close to Election Day would disrupt the
establish a likelihood of imminent irreparable harm.               [boards of elections’] administration of the election” because
                                                                   the Board “would have a minimal amount of time ... to recruit
                                                                   and train new staff.” (Campisi Decl. ¶ 15; McGuckin Decl. ¶
                                                                   13; Von Nessi Decl. ¶ 13.) The Court finds this is a significant
            3. Plaintiffs Fail to Establish the
                                                                   harm that would result from entering Plaintiffs’ proposed
           Balance of Harms is in Their Favor.
                                                                   injunction.
Plaintiffs assert that Defendants will suffer no injury and
“there is no basis for concluding that preliminary relief          The Court also finds that entering an injunction would
will negatively impact the November [2020] election.” (Pls.’       frustrate Defendants’ ongoing efforts to educate voters about
                                                                   the new by-mail election. Election officials have already
Moving Br. 25–26 (alteration in original) (quoting Council
                                                                   begun educating voters through the media about the new
of Alt. Pol. Parties v. Hooks, 121 F.3d 876, 884 (3d
                                                                   procedures, including that ballots lacking a postmark will be
Cir. 1997)).) On the other hand, a state generally “has
                                                                   counted if timely received and that voters can cast ballots up to
a compelling interest in preserving the integrity of its
                                                                   8 p.m. on Election Day. (See Giles Decl. ¶ 19; Von Nessi Decl.
election process.”     Purcell, 549 U.S. at 4, 127 S.Ct. 5         ¶ 19; McGuckin Decl. ¶ 20; see, e.g., Brent Johnson, What You
(citation omitted). The Court identifies at least two harms to     Need to Know About N.J.’s Mostly Mail-In Ballot Elections,
Defendants that outweigh the speculative harms set forth by        With All the Controversy, NJ.COM, Aug. 15, 2020, Ex. 15
Plaintiffs.                                                        to Lynch Decl., ECF No. 58-5.) Entering an injunction now
                                                                   would force election officials to walk back their education
First, if the Court were to enter an injunction, Defendants        campaign at the risk of time and expense for the State and
will face additional logistical challenges in conducting a         confusion for the voters.
predominantly by-mail election during a pandemic. To enable
social distancing and ensure the safety of voters and election      *15 The Court finds that Plaintiffs face only speculative
officials, New Jersey has chosen to mail ballots to every          and remote risk of injury without an injunction, compared to
registered voter to prevent the typical congregating of voters     Defendants* more likely and onerous injury if an injunction
and poll workers in polling places on Election Day. This           is entered. Accordingly, Plaintiffs fail to establish the balance
choice brings its own logistical challenge: timely canvassing      of harms weighs in their favor.
many times the usual number of mail-in ballots. (See Giles



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            12
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 16 of 38
Donald J. Trump for President, Inc. v. Way, --- F.Supp.3d ---- (2020)
2020 WL 5912561

              4. Plaintiffs Fail to Establish an
                                                                   Additionally, the Court finds that Plaintiffs’ proposed
            Injunction is in the Public Interest.
                                                                   preliminary injunction risks voter disenfranchisement. As
Plaintiffs assert a preliminary injunction is in the public        previously discussed, the Court finds, with a high degree of
interest because “the public interest obviously weighs in favor    confidence, that mail-in ballots lacking postmarks received
of enjoining the government from violating federal law,” and       within forty-eight hours of Election Day are timely cast.
more specifically, in preserving the integrity of the election     Enjoining regulations that allow these ballots to be canvassed
                                                                   risks rejecting qualified voters’ properly cast ballots for
process. (Pls.’ Moving Br. 26 (citing          Eu v. S.F. Cnty.
                                                                   no fault of the voters. An injunction that risks such
Democratic Cent. Comm., 489 U.S. 214, 231, 109 S.Ct. 1013,
                                                                   disenfranchisement is against the public interest.
103 L.Ed.2d 271 (1989)); Berne Corp. v. Gov't of V.I., 120 F.
Supp. 2d 528, 537 (D.V.I. 2000).) Because the Court finds that
                                                                   Finally, the Court must not only consider the public's interest
Plaintiffs have failed to establish a reasonable probability of
                                                                   in the election, but also the public's interest in the crisis
success on the merits of their claims, Plaintiffs’ argument that
                                                                   that precipitated New Jersey's new election regulations:
the public interest favors an injunction to prevent a violation
                                                                   the COVID-19 pandemic. Here, the risk is not just voters
of federal law is unpersuasive.
                                                                   remaining away from the polls, but also voters traveling
                                                                   to the polls. It is foreseeable that an injunction on the eve
The Court agrees that the public interest favors preserving the
                                                                   of the by-mail election could prompt such confusion or
integrity of the election process, but finds that an injunction
                                                                   distrust that voters opt to avoid the mail system altogether
would erode that integrity. It is a general principle that
                                                                   and cast provisional ballots in person. Such an outcome
“federal courts should ordinarily not alter the election rules
                                                                   would defeat the purpose of the vote-by-mail election and
on the eve of an election.” Republican Nat'l Comm. v.              needlessly force voters and poll workers into close proximity.
Democratic Nat'l Comm., ––– U.S. ––––, 140 S. Ct. 1205,            The Court, accordingly, finds that Plaintiffs fail to establish
1207, 206 L.Ed.2d 452 (2020) (citing         Purcell, 549 U.S.     that a preliminary injunction is in the public interest.

1, 127 S.Ct. 5 (2006);      Frank v. Walker, 574 U.S. 929,
135 S.Ct. 7, 190 L.Ed.2d 245 (2014); Veasey v. Perry, –––          IV. CONCLUSION
U.S. ––––, 135 S. Ct. 9, 190 L.Ed.2d 283 (2014)). The Court         *16 The Court concludes that Plaintiffs fail to establish any
must consider that enjoining a state's election regulations and    of the preliminary injunction factors in their favor. Plaintiffs
procedures on the eve of an election can “result in voter          fail to establish they are likely to succeed on the merits of
confusion” and incentivize voters “to remain away from             their claims because the Federal Election Day Statutes do not
                                                                   preempt the challenged regulations. Plaintiffs fail to establish
the polls.”      Purcell, 549 U.S. at 4–5, 127 S.Ct. 5; (see
                                                                   they are likely to suffer immediate, irreparable harm, and the
McGuckin Decl. ¶ 20 (“Voters might be confused or frustrated
                                                                   balance of the harms weighs in favor of Defendants. Finally,
by receiving new instructions so close to the election ....”).)
                                                                   Plaintiffs’ proposed preliminary injunction is against the
As discussed above, New Jersey voters have already received
                                                                   public interest. The Court, accordingly, must deny Plaintiffs’
news of the changes to the November 2020 General Election.
                                                                   request for a preliminary injunction. The Court will enter an
Some voters have already received and cast ballots. Further
                                                                   Order consistent with this Memorandum Opinion.
changes to the State's election procedures on the eve of the
election are likely to cause confusion among the electorate
that is against the public interest.                               All Citations

                                                                   --- F.Supp.3d ----, 2020 WL 5912561




                                                           Footnotes


1      Plaintiffs also direct the Court to several instances of voter fraud in New Jersey over the past decade that
       predate the current public health emergency or the election laws at issue in this matter. See, e.g., Jerry


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            13
           Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 17 of 38
Donald J. Trump for President, Inc. v. Way, --- F.Supp.3d ---- (2020)
2020 WL 5912561

       DeMarco, Elmwood Park Mayor Charged with Voter Fraud, Resigns, SADDLE BROOK-ELMWOOD PARK
       DAILY VOICE, Apr. 29, 2019, Ex. 13 to Weir Decl., ECF No. 35-15 (reporting that a New Jersey mayor was
       charged with completing vote by mail applications and ballot certifications for other voters); John Heinis, Feds:
       Hoboken Woman Pleads Guilty to Promoting Vote-by-Mail Fraud Scheme, HUDSON COUNTY VIEW, Nov.
       8, 2018, Ex. 11 to Weir Decl., ECF No. 35-13 (reporting that a New Jersey resident pleaded guilty to paying
       other voters to cast ballots at payor's direction); Corey McDonald, Hoboken Man Pleads Guilty to Participating
       in 2015 Vote-by-Mail Fraud Scheme, HUDSON COUNTY VIEW, Oct. 8, 2019, Ex. 10 to Weir Decl., ECF No.
       35-12 (reporting that a New Jersey resident pleaded guilty to paying other voters to cast ballots at payor's
       direction); N.J. Office of the Attorney General, Former Campaign Worker in Essex County Convicted at Trial
       of Engaging in Ballot Fraud in 2007 Races in 29th Legislative District, Sept. 28, 2012, Ex. 9 to Weir Decl.,
       ECF No. 35-11 (reporting that a New Jersey resident was found guilty of election fraud for submitting ballots
       on behalf of voters who had never received a ballot nor casted a vote); Joe Malinconico, Councilman and
       Wife Arrested in Voter Fraud Case, TAP INTO PATERSON, Dec. 2, 2010, Ex. 7 to Weir Decl., ECF No. 35-9
       (reporting councilman and wife charged with tampering with absentee ballots). The instances of voter fraud
       cited by Plaintiffs do not arise from mail-in ballots cast after Election Day or lacking postmarks, and are not
       related to the early canvassing provision at issue in this case.
2
       See       Gallagher v. N.Y. State Bd. of Elections, No. 20-5504, ––– F.Supp.3d ––––, ––––, 2020 WL
       4496849, at *5 (S.D.N.Y. Aug. 3, 2020) (“[D]espite the postal service's best efforts, there is uncontroverted
       evidence that thousands of absentee ballots for the June 23 Primary were not postmarked.”); (USPS,
       OFFICE OF INSPECTOR GENERAL, TIMELINESS OF BALLOT MAIL IN THE MILWAUKEE PROCESSING
       & DISTRIBUTION CENTER SERVICE AREA 3, 5 (July 7, 2020), Ex. 14 to Lynch Decl., ECF No. 58-4
       (documenting 390 ballots in Milwaukee with postmark issues).)
3      (See Campisi Decl. ¶¶ 2–3 (reporting approximately 78,490 mail-in ballots returned in 2020 for Primary
       Elections in Camden County compared with 20,200 such ballots returned in 2016); McGuckin Decl. ¶¶ 2–3
       (reporting more than 90,000 mail-in ballots returned in 2020 for Primary Elections in Ocean County compared
       with 5,928 such ballots returned in 2016); Von Nessi Decl. ¶¶ 2–3 (reporting approximately 104,925 mail-in
       ballots returned in 2020 for Primary Elections in Essex County compared with 2,672 such ballots in 2016).)
4      Plaintiffs do not seek emergent relief for Counts Three and Four of their Amended Complaint.
5      Plaintiffs do not assert that ballots postmarked by Election Day and received by November 10, 2020 may
       not be canvassed. (See generally Pls.’ Moving Br.) Accordingly, the Court does not consider any argument
       challenging the canvassing of all ballots after Election Day—only arguments challenging the canvassing of
       ballots lacking a postmark received within two days after Election Day.
6      Plaintiffs, relying on pre-pandemic information on the Postal Service website, argue that ballots can potentially
       be delivered in fewer than two days. (Pls.’ Moving Br. 16–17, 22–23 (citing USPS, FAQs: Types of First-Class
       Mail? (Jan. 26, 2020)), Ex. 26 to Weir Decl. (“In some instances (short distance between ZIP Codes), it is
       possible for delivery to occur in one day.”).) The Court has considered this evidence but finds it unpersuasive
       compared to the Postal Service's direct communication to New Jersey election officials about the probable
       timelines near Election Day.
7      Indeed, New Jersey's procedure for determining the timeliness of ballots lacking postmarks appears more
       likely to reject timely ballots than canvass untimely ballots. Plaintiffs do not object to probable rejection of
       timely ballots.
8
       Plaintiffs also cite   Purcell, 549 U.S. at 4–5, 127 S.Ct. 5 (2006), for the proposition that A4475 would
       incentivize voters to avoid the polls. (Pls.’ Moving Br. 25.) The Court notes that that passage concerned
       the risk that a court order issued on the eve of an election could “result in voter confusion and consequent
       incentive to remain away from the polls” just as much as any state's election regulations.           Purcell, 549 U.S.
       at 4–5, 127 S.Ct. 5.


End of Document                                             © 2020 Thomson Reuters. No claim to original U.S. Government Works.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         14
Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 18 of 38




         ATTACHMENT 2
           Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 19 of 38
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895



                  2020 WL 6737895
    Only the Westlaw citation is currently available.                                     OPINION
           Supreme Court of Pennsylvania.
                                                                JUSTICE TODD
       IN RE: CANVASSING OBSERVATION
                                                                 *1 This appeal arises out of the processing of mail-in and
   Appeal of: City of Philadelphia Board of Elections
                                                                absentee ballots received from voters in Philadelphia County
                                                                in the November 3, 2020 General Election. Specifically,
                    No. 30 EAP 2020
                                                                Appellee Donald J. Trump, Inc. (the “Campaign”) orally
                            |
                                                                moved for the Philadelphia County Court of Common Pleas
              Submitted: November 13, 2020
                                                                to give its representative more proximate access to the
                            |
                                                                canvassing activities being carried out by Appellant, the
               Decided: November 17, 2020
                                                                Philadelphia County Board of Elections (the “Board”). The
Appeal from the November 5, 2020, Single-Judge Order            trial court denied relief, the Commonwealth Court reversed,
of the Honorable Christine Fizzano Cannon of the                and the Board now appeals that order. For the following
Commonwealth Court at No. 1094 CD 2020, reversing the           reasons, we vacate the order of the Commonwealth Court, and
November 3, 2020 Order of the Honorable Stella Tsai of the      reinstate the trial court's order denying the Campaign relief.
Court of Common Pleas of Philadelphia County at November
Term 2020, No. 07003, Tsai, Stella M., Judge

Attorneys and Law Firms                                                                I. Background

                                                                This dispute concerns the Board's pre-canvassing and
Kathleen Marie Kotula, Esq., Pennsylvania Department of
                                                                canvassing of mail-in and absentee ballots at the Philadelphia
State, for Bureau of Commissions, Elections & Legislation,
                                                                Convention Center. According to the Board, in advance of
Participants.
                                                                the election, it arranged the workspace of its employees
Zachary Michael Wallen, Esq., Chalmers & Adams LLC, for         at this facility in a manner that it considered best suitable
Cutler, Bryan, Benninghoff, Kerry, Possible Intervenors.        for the processing and maintenance of the security of the
                                                                estimated 350,000 absentee and mail-in ballots it anticipated
City Commissioners of Philadelphia, Pro Se.                     receiving, while ensuring that the social distancing protocols
                                                                for COVID-19 promulgated by the federal Centers for
Mark Alan Aronchick, Esq., Robert Andrew Wiygul, Esq.,
                                                                Disease Control were maintained and the voter's privacy in
Hangley, Aronchick, Segal, Pudlin & Schiller, Philadelphia,
                                                                his or her ballot was protected, and providing a candidate
Craig R. Gottlieb, Esq., Sean James McGrath, Esq., Marcel
                                                                or campaign representative with the ability to observe the
S. Pratt, Esq., Zachary Gene Strassburger, Esq., Philadelphia
                                                                entirety of the pre-canvassing and canvassing process. N.T.
Law Department, for Philadelphia County Board of Elections,
Appellant                                                       Hearing, 11/3/20, at 10-11. 1

Adam Craig Bonin, Esq., The Law Office of Adam                  Under the Board's authority, a designated area of the
C. Bonin, Clifford B. Levine, Esq., Dentons Cohen &             Convention Center was divided into discrete sections,
Grigsby, PC, Pittsburgh, Susan Mon-Yi Lin, Esq., Kairys,        each devoted to various aspects of the pre-canvassing and
Rudovsky, Messing, Feinberg & Lin, LLP, Philadelphia, for       canvassing process. Id. at 22. Each section contained three
Pennsylvania Democratic Party, Appellee                         rows of fifteen folding tables with each table separated by
                                                                5-6 feet. Id. at 24. In the first section, workers examined the
Ronald Lee Hicks Jr., Esq., Carolyn Batz McGee, Esq., Porter    back of the ballot return envelopes and then, based on that
Wright Morris & Arthur LLP, Pittsburgh, Linda Ann Kerns,        examination, sorted the envelopes into different trays. Id. at
Esq., Law Offices of Linda A. Kerns, LLC, Philadelphia, for     27. In the next section, ballots in their secrecy envelopes were
Donald J. Trump for President, Inc., Appellee                   first extracted from the ballot return envelope by machine, and
                                                                then, while encased in their secrecy envelopes, were sent on to
SAYLOR,  C.J., BAER,   TODD,                   DONOHUE,
                                                                another machine which sliced open the secrecy envelope and
DOUGHERTY, WECHT, MUNDY, JJ.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 20 of 38
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895

removed the ballot from within. Id. at 28. During this phase,     the Campaign's primary argument, raised orally during the
ballots without secrecy envelopes – so-called “naked” ballots     hearing, that Section 3146.8(b) of the Election Code – which
– were segregated and placed into a separate tray. 2 Id. at 30.   allows designated watchers or observers of a candidate “to
                                                                  be present when the envelopes containing official absentee
Pursuant to the Election Code, designated observers for           ballots and mail-in ballots are opened and when such ballots
campaigns or candidates were permitted to physically enter        are counted and recorded,”    25 P.S. § 3146.8(b) – requires
the Convention Center hall and observe the entirety of this       that the observers have the opportunity to “meaningfully ...
process; however, the Board erected a waist-high security         see the process.” N.T. Hearing, 11/3/20, at 49. In rejecting
fence to separate the observers from the above-described
                                                                  the argument, the trial court noted that     Section 3146.8
workspace of Board employees. The fence, behind which
                                                                  contained no language mandating “meaningful observation”;
observers could freely move, was separated from the first
                                                                  rather, the court interpreted the section as requiring only
row of employees’ desks in each section by a distance
                                                                  that the observer be allowed to be “present” at the opening,
of approximately 15-18 feet. Id. at 23. Board employees
                                                                  counting, and recording of the absentee or mail-in ballots.
used this “buffer” area between the security fence and their
                                                                  Trial Court Opinion, 11/4/20, at 3-4.
workspace to enter or leave their work areas for their shifts,
or to take scheduled breaks. Id. at 30-31.
                                                                  The court observed that Attorney Mercer's testimony that he
                                                                  could not see individual markings on the secrecy envelopes,
 *2 On the morning of November 3, 2020 – Election Day
                                                                  or determine whether the signature on all the ballot envelopes
– the Campaign sent a designated representative, Attorney
                                                                  was properly completed, did not establish a violation of
Jeremy Mercer, to observe the pre-canvassing and canvassing
                                                                  Section 3416.8, inasmuch as that statute “provides for no
process. Attorney Mercer entered the Convention Center at
                                                                  further specific activities for the watchers to observe, and
7:00 a.m. and remained there throughout the entire day. He
                                                                  no activities for the watchers to do other than simply ‘be
testified that he was able to move freely along the length
                                                                  present’.” Id. at 4. The court opined that, under this section,
of the security fence and observe the employees engaged in
                                                                  “[w]atchers are not directed to audit ballots or to verify
their pre-canvassing and canvassing activities from various
                                                                  signatures, to verify voter address[es], or to do anything else
vantage points. Id. at 21. He related that, while he could see
                                                                  that would require a watcher to see the writing or markings
the Board employees in the first section of the workspace
                                                                  on the outside of either envelope, including challenging the
examining the back of the ballot return envelopes, from his
                                                                  ballots or ballot signatures.” Id. Consequently, that same day,
position, he could not read the actual declarations on the
                                                                  the trial court denied the Campaign's request that the Board
ballot envelopes. Id. at 27. Regarding the ballot extraction
                                                                  modify the work area to allow for closer observation of the
activities in the next section, Attorney Mercer testified that
                                                                  ongoing ballot canvassing. The court indicated, however,
he could see employees removing the ballots contained in
                                                                  that it was not discouraging the Board from providing an
secrecy envelopes from the return envelopes, and that, when
                                                                  additional corridor for observers along the side of the tables
“watching closely,” he could discern if any return envelopes
                                                                  to watch the proceedings, provided COVID-19 protocols
contained naked ballots. Id. at 30. However, he stated that he
could not see whether there were any markings on the security     and voter information secrecy protections were maintained. 4
                                                                  Trial Court Order, 11/3/20.
envelopes themselves. 3 Id. at 38.

                                                                  *3 The Campaign immediately appealed to the
At 7:45 a.m. on Election Day, the Campaign filed a suit in the
                                                                  Commonwealth Court, and the matter was assigned to
Philadelphia Court of Common Pleas challenging the location
where observers such as Attorney Mercer could watch the           the Honorable Christine Fizzano Cannon. 5 Judge Fizzano
process. The Campaign subsequently withdrew that action,          Cannon held a status conference on the night of November
without prejudice, but then refiled it at 9:45 p.m. that night.   4, 2020, and issued an order on the morning of November
The trial court subsequently conducted an evidentiary hearing     5, 2020, which reversed the trial court. She directed the trial
that same night utilizing the “Zoom” videoconference tool,        court to enter an order by 10:30 a.m. to require “all candidates,
which enabled Attorney Mercer to testify remotely.                watchers, or candidate representatives be permitted to be
                                                                  present for the canvassing process pursuant to         25 P.S. §
After hearing Attorney Mercer's testimony and argument
from the Campaign and the Board, the trial court rejected         2650 and/or     25 P.S. § 3146.8 and to be permitted to observe



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
           Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 21 of 38
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895

all aspects of the canvassing process within 6 feet, while        Because these provisions of the Election Code had as
adhering to all COVID-19 protocols.” Commonwealth Court           their purpose “maintaining the integrity of the elective
Order, 11/5/20.                                                   process in the Commonwealth,” the judge determined that
                                                                  the language in question “imports upon ... candidates’
In her opinion, filed later that day, Judge Fizzano               representatives at least a modicum of observational leeway
Cannon focused her analysis on what she considered                to ascertain sufficient details of the canvassing process for
to be the relevant governing provisions of the Election           the purpose of intelligently assessing and/or reporting to the
                                                                  candidate represented the details of the canvassing process.”
Code,     Section 3146.8(b) and       Section 3146.8(g)(1.1).
                                                                  Commonwealth Court Opinion, 11/5/20, at 5. In her view,
   Section 3146.8(b) provides:                                    in order for representatives to fulfill their reporting duty to
                                                                  their candidate, they are required to “have the opportunity to
                                                                  observe the processes upon which they are to report,” id., and
            Watchers shall be permitted to be                     so mere physical presence of the observers was insufficient to
            present when the envelopes containing                 guarantee this “meaningful observation,” id. at 6.
            official absentee ballots and mail-in
            ballots are opened and when such                      Judge Fizzano Cannon then found that, based on Attorney
            ballots are counted and recorded.                     Mercer's testimony that, while he was physically present in
                                                                  the room where the pre-canvassing and canvassing processes
                                                                  were occurring, the distance from which he was observing
                                                                  those processes, as well as the physical barriers in the room,
   25 P.S. § 3146.8(b) (emphasis added).                Section
                                                                  prevented him from observing the ballots being processed,
3146.8(g)(1.1) states, in relevant part:
                                                                  the ballot envelopes, the secrecy envelopes, and any markings
                                                                  on the secrecy envelopes, depriving him of the ability to
                                                                  actually observe those processes “in any meaningful way.”
            The county board of elections shall                   Id. at 8. Consequently, the judge concluded that the trial
            meet no earlier than seven o'clock                    court erred as a matter of law in determining that the Board
            A.M. on election day to pre-canvass all               had complied with the Election Code. The Board filed an
            ballots received prior to the meeting ...             emergency petition for allowance of appeal with our Court on
            One authorized representative of each                 the morning of November 5, 2020.
            candidate in an election and one
            representative from each political                     *4 While this petition was pending, that same day, the
            party shall be permitted to remain in                 Campaign filed a one-page “Complaint and Motion for
            the room in which the absentee ballots                Emergency Injunction” in the United States District Court
            and mail-in ballots are pre-canvassed.                for the Eastern District of Pennsylvania alleging, inter alia,
                                                                  that, in the aftermath of the Commonwealth Court's order in
                                                                  the instant case, the Board was violating the Election Code
                                                                  by “refusing to allow any representatives and poll watchers
   25 P.S. § 3146.8(g)(1.1) (emphasis added).
                                                                  for President Trump and the Republican Party” to observe
                                                                  the counting of the ballots, and that the “counting continues
Judge Fizzano Cannon noted that the parties offered
                                                                  with no Republicans present.” See Complaint and Motion
competing interpretations of the phrases “present,” and “to
                                                                  for Emergency Injunction in Donald J. Trump For President,
remain in the room,” with the Board arguing that these
                                                                  Inc. v. Philadelphia County Board of Elections, No. 20-5533,
terms require only that the observer be physically present
                                                                  2020 WL 6535282 (E.D. Pa. filed Nov. 5 2020) (hereinafter
in the room where the ballot counting occurs; whereas the
                                                                  “Trump”) (attached as Exhibit 2 to Board's Brief), at ¶¶ 4 & 5.
Campaign contended that these phrases required the observer
to be able to observe “meaningfully,” in addition to being
                                                                  That case was assigned to District Court Judge Paul S.
physically present. Judge Fizzano Cannon deemed each of
                                                                  Diamond, who held a hearing on the request for an emergency
these interpretations to be reasonable, and, hence, concluded
                                                                  injunction at 5:30 p.m. on November 5, 2020. During the
the statutory language was ambiguous.
                                                                  hearing, counsel for the Campaign stated that the Campaign



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 22 of 38
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895

had “a nonzero number of people in the room.” N.T. Hearing         During the interim, on November 9, 2020, our Court granted
in Trump, 11/5/20 at 10. Judge Diamond, seeking clarification      the Board's emergency petition for allowance of appeal on the
of the meaning of the term “nonzero”, asked counsel for the        following issues:
Campaign directly: “as a member of the bar of this Court,
are people representing the Donald J. Trump for President             *5 1. Whether, as a matter of statutory construction
[campaign], representing the plaintiff in that room?” Id. at 11.       pursuant to Pennsylvania law, the Commonwealth Court
Counsel replied “yes.” Id.                                             erred in reversing the trial court, which concluded
                                                                       that Petitioner City of Philadelphia Board of Elections’
Because the District Court recognized that the petition for            regulations regarding observer and representative access
allowance of appeal filed by the Board was pending before              complied with applicable Election Code requirements.
our Court, and that a decision from our Court on the proper
                                                                     2. Whether the issue raised in Petitioner's petition for
interpretation of the governing provisions of the Election
                                                                       allowance of appeal is moot.
Code would obviate the need for it to rule on a question of
state law, the District Court encouraged the parties to reach an     3. If the issue raised in Petitioner's petition for allowance of
interim accommodation. Thus, the Board and the Campaign                 appeal is moot, does there remain a substantial question
reached an agreement, which was entered on the record in                that is capable of repetition yet likely to evade review,
open court before Judge Diamond, under which the crowd                  and, thus, fall within an exception to the mootness
control barrier, which the Board had moved to within six                doctrine.
feet of the first row of tables in its employees’ work area
as the result of the Commonwealth Court decision, would            In our order, we directed the Prothonotary to establish an
remain in that position, and that all campaign observers would     expedited briefing schedule; we also indicated that our grant
have equal access to positions behind that barrier to watch        order was not a stay of the Board's canvassing process, which
the canvassing process. Id. at 38-40. Judge Diamond deferred       is ongoing as of this writing. 6
action on the merits of the underlying claims in the lawsuit,
which remains pending.

                                                                                            II. Mootness
Subsequently, on November 9, 2020, the Campaign filed yet
another federal lawsuit, in the United States District Court       We begin by addressing whether the central legal issue in
of the Middle District of Pennsylvania, seeking to enjoin          this matter – involving an interpretation of the provisions of
Pennsylvania from certifying the results of the November           the Election Code establishing campaign access requirements
3, 2020 General Election or, alternatively, to exclude from
the certified results “the tabulation of absentee and mail-in      to ballot canvassing activities – is moot. See    Stuckley v.
and ballots for which [its] watchers were prevented from           Zoning Hearing Board of Newtown Township, 621 Pa. 509, 79
observing during the pre-canvass and canvass in the County         A.3d 510, 516 (2013) (we will generally not address matters
Election Boards.” Complaint for Declaratory and Injunctive         where there is no actual case or controversy between the
Relief in Donald J. Trump, Inc., et.al. v. Boockvar, No. 20-       parties). Both parties and Intervenor argue that this case is
CV-02078 (M.D. Pa. filed Nov. 9, 2020) (Exhibit 1 to Board's       not moot because the Board continues to count ballots, and
Brief), at 84. This matter was assigned to District Court          the Campaign continues to want its representatives to have
Judge Matthew Brann who promptly issued an order setting           maximal access to the canvassing process.
an expedited schedule for the Campaign to file motions
for injunctive relief, and for the Board to file a responsive      We conclude that, because ballots are still being canvassed
motion thereto as well as a motion to dismiss. Notably,            by the Board at the time of this writing, the legal question
however, on November 15, 2020, the Campaign filed an               before us is not moot. 7 In this regard, we note that the interim
amended complaint, removing all counts which were based            agreement between the parties entered in the federal litigation
on canvassing access. See First Amended Complaint Verified         being overseen by Judge Diamond did not purport to resolve
Complaint for Declaratory and Injunctive Relief in Donald J.       this question, and, indeed, Judge Diamond expressly refrained
Trump, Inc., et.al. v. Boockvar, No. 20-CV-02078 (M.D. Pa.         from addressing it as he viewed it as purely a question of
filed Nov. 15, 2020).                                              Pennsylvania law which could be definitively resolved only




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 23 of 38
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895

by our Court. We will, therefore, proceed to address the merits     were taken to the electors’ local polling places to be
of the issue before us.                                             canvassed, and, thus, candidates’ designated poll watchers
                                                                    were permitted by     Section 3146.8(b) to remain in the
                                                                    room at the polling place while the absentee ballots were
            III. Access under the Election Code
                                                                    canvassed. According to the Board,          Sections 3146.8(g)
                                                                    (1.1) and (2) established that all mail-in and absentee ballots
                A. Arguments of the Parties                         would be pre-canvassed and canvassed at a central location
                                                                    designated by the board of elections; hence, poll watchers
The Board argues that the Election Code granted to it the           are not granted access to these proceedings. Consequently,
express statutory authority “[t]o make and issue such rules,        in the Board's view, the rights of the Campaign's designated
regulations and instructions, not inconsistent with law, as         representative in this matter are delineated exclusively by
they may deem necessary for the guidance of ... elections
                                                                       Sections 3146.8(g)(1.1) and (2).
officers and electors.” Board Brief at 32 (quoting        25 P.S.
§ 2642(f)). Thus, it reasons that the access rules it established   The Board contends that these statutory provisions should be
for ballot processing in Philadelphia County – which were           construed in accordance with the plain meaning of their terms,
based on its perceived need for protecting its workers’ safety      i.e., requiring only that a candidate's authorized representative
from COVID-19 and physical assault from those individuals           be permitted to remain in the room while the ballots are pre-
who have contact with its workers; ensuring security of             canvassed or canvassed. The Board notes that the Campaign's
the ballots; efficiently processing large numbers of ballots;       representative was, in fact, permitted to be in the room at
protecting the privacy of voters; and ensuring campaign             the Convention Center where the ballots were being pre-
access to the canvassing proceedings – are a valid exercise         canvassed and canvassed at all times during this process, just
of its authority. The Board maintains that these rules can be       as these provisions require. Relatedly, the Board contends
invalidated by a court only if they are inconsistent with the       that, even if Section 3146.8(b) of the Election Code were
Election Code.                                                      deemed to be applicable herein, its requirements were met
                                                                    as well, given that the Campaign's representative was present
*6 In determining whether its access rules are consistent           at all times when absentee and mail-in ballots were opened,
with the Election Code, the Board contends that only two            counted, and recorded.
provisions of the Code are relevant:       25 P.S. § 3146.8(g)
(1.1) (specifying that “[o]ne authorized representative of each     Moreover, the Board emphasizes that, contrary to the
candidate in an election and one representative from each           Commonwealth Court's conclusion, the evidence of record
political party shall be permitted to remain in the room            indicated that Attorney Mercer could see every portion of
in which the absentee ballots and mail-in ballots are pre-          the pre-canvassing and canvassing process and, as a result,
                                                                    could confirm that the only ballots which were scanned
canvassed”), and       Section 3146.8(g)(2) (providing that
                                                                    and tabulated were those which had been removed from
“[o]ne authorized representative of each candidate in an
                                                                    secrecy envelopes, and that the outer ballot envelope had been
election and one representative from each political party shall
                                                                    inspected for sufficiency and then sorted.
be permitted to remain in the room in which the absentee
ballots and mail-in ballots are canvassed.”).
                                                                    The Board points out that Attorney Mercer's complaints
                                                                    about being unable to read the actual declarations on the
The Board rejects the relevance of Section 3146.8(b),               ballot envelopes, or his inability to see whether the secrecy
given that it sets forth the access requirements for                envelopes contained improper markings, were relevant only
“watchers”. 8 The Board characterizes this provision as             to his desire to determine if the ballots met the requirements of
vestigial in nature, reflecting the manner in which absentee        the Election Code. However, the Board stresses that our Court
ballots were handled prior to the 2006 and 2019 amendments          very recently, in In re: November 3, 2020 General Election,
                                                                    ––– Pa. ––––, ––– A.3d ––––, 2020 WL 6252803 (Pa. Oct. 23,
to the Election Code which, respectively, added         Section     2020), interpreted the Election Code as precluding time-of-
3146.8(g)(2) and   Section 3146.8(g)(1.1). Prior to those           canvassing challenges by campaign representatives; hence,
amendments, absentee ballots received by a board of elections       the Board maintains that a candidate's representative has



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
             Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 24 of 38
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895

no need for the information about which Attorney Mercer          ability to perform his or her role of ensuring openness and
complains, as the representative cannot lodge a challenge        transparency in the electoral process.
based on it. Most importantly, however, from the Board's
perspective, there is nothing in the statutory language of       The Campaign denies that it was seeking the right to challenge
                                                                 mail-in or absentee ballots at the time of canvassing; rather,
   Sections 3146.8(g)(1.1) and (2) which grants a candidate's
                                                                 it claims that it was merely seeking the right to observe “in a
representative an unqualified right of access to that kind
                                                                 meaningful way” the Board's conduct of the electoral process
of information during the pre-canvassing and canvassing
                                                                 so that it could “challenge that process through appropriate
process. 9                                                       litigation.” Campaign Brief at 22 (emphasis omitted). The
                                                                 Campaign asserts its ability to do so is vital given that these
 *7 The Campaign responds that “the plain meaning and            canvassing activities have a high prospect of human error.
purpose of the statutes at issue is to provide the public
the opportunity to observe and vet the canvassing and
tabulation of the vote.” Campaign Brief at 17. The Campaign
reasons that, as the Election Code gives a candidate's                                     B. Analysis
representative the right to be “present” and to “remain in
                                                                 As this issue presents a question of statutory interpretation
the room” during the canvassing of absentee and mail-in
                                                                 under Pennsylvania law, our standard of review is de novo,
ballots, citing    25 P.S. § 2650 (“Every candidate shall        and our scope of review is plenary. Danganan v. Guardian
be entitled to be present in person or by attorney in fact       Protection Services, 645 Pa. 181, 179 A.3d 9, 15 (2018). Our
duly authorized, and to participate in any proceeding before     objective is, therefore, to ascertain and effectuate the intent of
any county board whenever any matters which may affect
                                                                 the General Assembly. Id.; see also        1 Pa.C.S. § 1921(a).
his candidacy are being heard, including any computation
                                                                 It is well established that “[t]he best indication of legislative
and canvassing of returns of any primary or election or
                                                                 intent is the plain language of the statute.” Crown Castle
recount of ballots or recanvass of voting machines affecting
                                                                 NG East v. Pennsylvania Public Utility Commission, ––– Pa.
his candidacy.” (emphasis added)); id. § 3146.8(b) (allowing
                                                                 ––––, 234 A.3d 665, 674 (2020). In ascertaining the plain
watchers to “be present when the envelopes containing
                                                                 meaning of statutory language, we consider it in context and
official absentee ballots and mail-in ballots are opened and
                                                                 give words and phrases their “common and approved usage.”
when such ballots are counted and recorded” (emphasis
                                                                 Commonwealth by Shapiro v. Golden Gate National Senior
added)); id. § 3146.8(g)(2) (providing that an “authorized
                                                                 Care, 648 Pa. 604, 194 A.3d 1010, 1027-28 (2017). When
representative of each candidate in an election and one
                                                                 the words of a statute are free and clear of all ambiguity,
representative from each political party shall be permitted to
                                                                 they are the best indicator of legislative intent; hence, in
remain in the room in which the absentee ballots and mail-in
                                                                 such circumstances, “we cannot disregard the letter of the
ballots are canvassed” (emphasis added)), these terms should
be broadly interpreted consistent with their overall purpose     statute under the pretext of pursuing its spirit.” Fletcher
of allowing public observation of the vote and the counting      v. Pennsylvania Property & Casualty Insurance Guaranty
thereof. The Campaign rejects the Board's interpretation as      Association, 603 Pa. 452, 985 A.2d 678, 684 (2009) (citing
“a hyper-technical focus on the words themselves,” that
                                                                    1 Pa.C.S. § 1921(b)). Consistent with these principles,
disregards this purpose. Campaign Brief at 19.
                                                                 when interpreting a statute “we must listen attentively to what
                                                                 the statute says, but also to what it does not say.” Discovery
The Campaign argues that, under the Board's interpretation,
                                                                 Charter School v. School District of Philadelphia, 641 Pa.
merely being in the far end of a room like the Convention
                                                                 136, 166 A.3d 304, 321 (2017). Moreover, regarding the
Center, which is as large as a football field, would be
                                                                 factual findings of the trial court, we must defer to those
sufficient to comport with these requirements. This, in the
Campaign's view, “defies logic and reasonableness.” Id.          findings if they are supported by the evidence. Gentex
at 20. The Campaign contends that the Board's setup –            Corp. v. WCAB (Morack), 611 Pa. 38, 23 A.3d 528, 534
imposing a barrier and having some tables in the area over       (2011); Generette v. Donegal Mutual Insurance Company,
a hundred feet away from the edge of the security fence          598 Pa. 505, 957 A.2d 1180, 1189 (2008).
– effectively deprived its representative of the ability to be
truly present, and effectively eliminates the representative's



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 25 of 38
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895

As a threshold matter, given the specific issue in this case         Rather, we deem the absence of proximity parameters to
— the degree of access required by the Election Code for             reflect the legislature's deliberate choice to leave such matters
an “authorized representative” of a candidate to the pre-            to the informed discretion of county boards of elections, who
canvassing and canvassing proceedings of an election board           are empowered by Section 2642(f) of the Election Code “[t]o
                                                                     make and issue such rules, regulations and instructions, not
— we regard    Sections 3146.8(g)(1.1) and (2) of the Code
                                                                     inconsistent with law, as they may deem necessary for the
to be the governing statutory provisions, as they directly
                                                                     guidance of ... elections officers.”    25 P.S. § 2642(f).
set forth the rights of such individuals.    Section 2650,
offered by the Campaign, by its plain terms is inapplicable,
                                                                     In the case at bar, the Board promulgated regulations
as we are addressing the right of access of a campaign's
                                                                     governing the locations in which authorized representatives
representative to canvassing proceedings, not a candidate
                                                                     were permitted to stand and move about while observing
or his “attorney in fact”.    Section 3146.8(b) is likewise          the pre-canvassing and canvassing process. The Board's
not controlling, given that it applies only to the right of          averments that it fashioned these rules based on its careful
“watchers” to be present while ballots are canvassed. The            consideration of how it could best protect the security and
Election Code contains specific certification requirements           privacy of voters’ ballots, as well as safeguard its employees
for an individual to be appointed as a “watcher,” see        25      and others who would be present during a pandemic for
P.S. § 2687 (“Appointment of watchers”), and there is no             the pre-canvassing and canvassing process, while, at the
evidence of record establishing that Attorney Mercer met             same time, ensuring that the ballots would be counted in the
these requirements, and, critically, he did not identify himself     most expeditious manner possible, were undisputed by the
as a watcher, but rather as “one of the representatives              Campaign. We discern no basis for the Commonwealth Court
designated by the Trump campaign ... to observe the pre-             to have invalidated these rules and impose arbitrary distance
canvass.” N.T. Hearing, 11/3/20, at 20-21.                           requirements.

                                                                     Significantly, as to any opportunity to observe the mechanics
 *8 As recited above,        Section 3146.8(g)(1.1) requires         of the canvassing process, the evidence of record, provided
only that an authorized representative “be permitted to remain       through the Campaign's own witness, Attorney Mercer, whom
in the room in which the absentee ballots and mail-in ballots        the trial court deemed to be credible, indicates that the Board's
are pre-canvassed,”       25 P.S. § 3146.8(g)(1.1) (emphasis         rules regarding where campaign representatives could remain
                                                                     in the room to view the pre-canvassing and canvassing
added), and      Section 3146.8(g)(2) likewise mandates
                                                                     process did not deprive Attorney Mercer of the ability “to
merely that an authorized representative “be permitted to
                                                                     actually observe the ... process in any meaningful way,” as
remain in the room in which the absentee ballots and mail-in
                                                                     the Commonwealth Court concluded, Commonwealth Court
ballots are canvassed.”     25 P.S. § 3146.8(g)(2) (emphasis         Opinion, 11/5/20, at 8, and the Campaign presently argues.
added). While this language contemplates an opportunity to           According to Attorney Mercer's candid testimony, which the
broadly observe the mechanics of the canvassing process, we          trial court accepted as credible, from his vantage point, he
note that these provisions do not set a minimum distance             could view the entirety of the pre-canvassing and canvassing
between authorized representatives and canvassing activities         process. Clearly, then, Attorney Mercer had the opportunity
occurring while they “remain in the room.” The General               to observe the mechanics of the canvassing process.
Assembly, had it so desired, could have easily established           Specifically, Attorney Mercer witnessed Board employees
such parameters; however, it did not. It would be improper           inspecting the back of ballot envelopes containing the voter's
for this Court to judicially rewrite the statute by imposing         declaration, before sending them on for processing; witnessed
distance requirements where the legislature has, in the              ballots being removed from their secrecy envelopes, and
exercise of its policy judgment, seen fit not to do so. See Sivick   naked ballots which had been delivered to the Board without
v. State Ethics Commission, ––– Pa. ––––, 238 A.3d 1250,             a secrecy envelope being segregated from ballots which
––––, 2020 WL 5823822, at *10 (2020) (“It is axiomatic that          arrived within such envelopes; saw that the ballot processing
we may not add statutory language where we find the extant           methods utilized by the Board were not destroying the ballot
language somehow lacking.”).                                         envelopes containing the voter's declaration; and perceived
                                                                     that the ballot secrecy envelopes were being preserved during
                                                                     their processing. See N.T. Hearing, 11/3/20, at 20-21, 27, 30,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                7
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 26 of 38
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895

38; Trial Court Order, 11/3/20 (“The [Campaign's] witness            which had been staged up to thirty-five yards from the areas
provided copious testimony as to his ability to observe the          to which the statutorily-authorized candidate representatives
opening and sorting of ballots.”). Although Attorney Mercer          were confined. Under the Commonwealth Court's order,
related that he could not view the actual declarations on the        these representatives could then observe whether ballots were
ballot envelopes, nor examine individual secrecy envelopes           being counted lawfully to the best of their ability, consistent
for improper markings, as the trial court properly determined,       with health and safety restrictions. The record -- as well
this information would only be necessary if he were making           as publicly-available video recordings from the Convention
challenges to individual ballots during the pre-canvassing           Center -- amply demonstrate that this simply wasn't the case
and canvassing process, which appeared to be his primary             previously.
motivation in seeking such information. See id. at 37-38; Trial
Court Order, 11/3/20 (“His concerns pertained to his inability       The canvassing has now proceeded to near conclusion under
to observe the writing on the outside of the ballots. Given          an ensuing agreement among the parties associated with
that observers are directed only to observe and not to audit         federal litigation. In my judgment, the matter is therefore
ballots, we conclude, based on the witness's testimony, that         moot -- or at least moot enough -- so that this Court's
the Board of Elections has complied with the observation             discretionary intervention was and is not required. Moreover,
                                                                     the Legislature already is signaling that there will be an
requirements under       25 P.S. [§] 3146.8.”). As discussed
                                                                     intense after-action review of the no-excuse mail-in voting
above, such challenges are not permissible under the Election
                                                                     regime, which is in its infancy in Pennsylvania. Accordingly,
Code. Thus, as found by the trial court, Attorney Mercer was
                                                                     I doubt that the Court's present ruling, relative to governance
able to appropriately observe that the Board's employees were
                                                                     that is quite likely to be substantially refined, will be of any
performing their duties under the Election Code.
                                                                     importance in the future.
 *9 In sum, we conclude the Board did not act contrary to
                                                                     I also note that, given the enormous scale of canvassing
law in fashioning its regulations governing the positioning
                                                                     activities and the historical balkanization associated with the
of candidate representatives during the pre-canvassing and
                                                                     administration of the election franchise at the county-and-
canvassing process, as the Election Code does not specify
                                                                     district levels across the Commonwealth, there have been,
minimum distance parameters for the location of such
                                                                     and will always be, some localized irregularities. This is why
representatives. Critically, we find the Board's regulations as
                                                                     courts are open throughout the election cycle, as here, to
applied herein were reasonable in that they allowed candidate
                                                                     remedy these just as quickly as possible. It is also one of the
representatives to observe the Board conducting its activities
                                                                     reasons why we have a Commonwealth Court, with expertise
as prescribed under the Election Code. Accordingly, we
                                                                     in election matters, and organized to act expeditiously via
determine the Commonwealth Court's order was erroneous.
                                                                     single-judge consideration.
Thus, we vacate that order, and reinstate the trial court's order.

                                                                     Finally, short of demonstrated fraud, the notion that
Jurisdiction relinquished.
                                                                     presumptively valid ballots cast by the Pennsylvania
                                                                     electorate would be disregarded based on isolated procedural
                                                                     irregularities that have been redressed -- thus disenfranchising
Justices Baer, Donohue, Dougherty and Wecht join the                 potentially thousands of voters -- is misguided. Accordingly,
opinion.                                                             to the degree that there is a concern with protecting or
                                                                     legitimizing the will of the Philadelphians who cast their votes
Chief Justice Saylor files a dissenting opinion in which Justice
                                                                     while candidate representatives were unnecessarily restrained
Mundy joins.
                                                                     at the Convention Center, I fail to see that there is any real
Justice Mundy files a dissenting opinion.                            issue.


CHIEF JUSTICE SAYLOR, dissenting
The Commonwealth Court reasonably directed election                  Justice Mundy joins this dissenting opinion.
officials in Philadelphia to move restrictive barriers in the
Convention Center closer to the ballot-canvassing operations,        JUSTICE MUNDY, dissenting



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               8
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 27 of 38
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895

                                                                    note that these provisions do not set a minimum distance
Based on the particular circumstances surrounding this
                                                                    between authorized representatives and canvassing activities
election, and the volume of mail-in ballots cast due to the
                                                                    occurring while they ‘remain in the room.’ ” Majority
current global pandemic, I disagree with the majority that the
                                                                    Op. at ––––. In so doing, the majority seemingly endorses
“issue before us is one which is capable of repetition but likely
                                                                    what the Commonwealth Court did in its order, provide an
to evade review[.]” Majority Op. at ––––, n. 7. As such, I join
                                                                    “opportunity to broadly observe[.]”
Chief Justice Saylor's dissenting opinion in full.

                                                                    Appellee was merely requesting the ability to be able to
 *10 In denying Appellee's initial motion, the trial court
                                                                    observe the ballots in order to accurately relay compliance
concluded “[Appellee]’s argument that the Board of Elections
                                                                    information. Appellees’ Brief at 22 (“The Campaign simply
was not providing observers the opportunity to ‘meaningfully
                                                                    wants the right to observe in a meaningful way that
observe’ the canvassing of ballots” failed because “[Appellee]
                                                                    would allow the Campaign to determine whether the Board
was unable to point to any statutory language or case
                                                                    was following legal processing procedures, and if not, to
law using the word ‘meaningful’ or elaborating on what
constitutes ‘meaningful observation.’ ” Trial Court Op. at 3.       challenge that process through appropriate litigation.”). The
The Commonwealth Court reversed noting “the relegation              Commonwealth Court's order, and the subsequent mutual
of those representatives to a position where meaningful             agreement of the parties in the Federal action, did precisely
observation of the processes they are present to observe is         that, and I would not disturb it. Accordingly, I dissent.
a practical impossibility would be an absurd interpretation
of the Election Code[.]” Cmwlth Ct. Op. at 6. I agree. The          All Citations
majority now vacates the Commonwealth Court's order and
holds “[w]hile this language contemplates an opportunity to         --- A.3d ----, 2020 WL 6737895
broadly observe the mechanics of the canvassing process, we




                                                            Footnotes


1       Except as otherwise noted, such citations are to the notes of testimony of the hearing before the trial court.
2
        Ballots not placed into the provided secrecy envelopes are invalid.     Pennsylvania Democratic Party v.
        Boockvar, ––– Pa. ––––, 238 A.3d 345, 380 (2020).
3       The Election Code prohibits the security envelope from containing any “text, mark or symbol which reveals
        the identity of the elector, the elector's political affiliation or the elector's candidate preference.”    25 P.S.
        § 3146.8(g)(4)(ii).
4       It should be noted that the pre-canvassing and canvassing activities were also broadcast live on YouTube.
5       The Pennsylvania Democratic Party (“Intervenor”) was granted leave to intervene in these proceedings by
        the Commonwealth Court.
6       Bryan Cutler, Speaker of the Pennsylvania House of Representatives, and Kerry Benninghoff, Majority Leader
        of the Pennsylvania House of Representatives, have filed a motion to intervene in this matter before our Court,
        as well as an accompanying brief. While we deny this motion, we, nevertheless, accept the accompanying
        brief as an amicus brief.
7       Even were the ballot counting process to conclude prior to our final disposition of this matter, we regard this
        issue before us as one which is capable of repetition but likely to evade review, and therefore subject to our
        review under this exception to the mootness doctrine. See Reuther v. Delaware County Bureau of Elections,
        651 Pa. 406, 205 A.3d 302, 306 n.6 (2019) (“Given the abbreviated time frame applicable to elections and
        the amount of time that it takes for litigation to reach this Court, this exception is particularly applicable when
        the question presented relates to an election dispute.”).
8
           Section 3146.8(b) provides:



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           9
           Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 28 of 38
In re Canvassing Observation, --- A.3d ---- (2020)
2020 WL 6737895

          Watchers shall be permitted to be present when the envelopes containing official absentee ballots and
          mail-in ballots are opened and when such ballots are counted and recorded.
9      Intervenor's brief endorses the Board's contention that the Commonwealth Court erred in its interpretation of
       the relevant provisions of the Election Code, but it does not develop a separate argument to support this claim.


End of Document                                          © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       10
Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 29 of 38




         ATTACHMENT 3
           Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 30 of 38
Samuel v. Virgin Islands Joint Board of Elections, Not Reported in F.Supp.2d (2013)
2013 WL 106686

                                                              *1 For the reasons set forth in the Memorandum Opinion
                                                             dated January 6, 2013, and having considered post-hearing
                   2013 WL 106686
                                                             documents filed on January 6, 2013, it is hereby
    Only the Westlaw citation is currently available.
              District Court of the Virgin
                                                             ORDERED that Plaintiffs' Motion for a Preliminary
             Islands, Division of St. Croix
                                                             Injunction (Dkt. No. 33), is DENIED; and it is further
  Norma Pickard SAMUEL, Individually and as a St.
 Thomas Candidate for Delegate to Congress, Wilma            ORDERED that Defendants' Motion to Dismiss (Dkt. No.
 Marsh–Monsanto, individually and as a St. Thomas            73), is DENIED.
   Candidate for Senate–at–Large, Lawrence Olive,
                                                             SO ORDERED.
  individually and as a St. Thomas Candidate for the
   30th Legislature, Diane Magras, Individually and
   as a St. Thomas Candidate for Board of Elections,
      and Harriet Mercer, individually and as a St.                         MEMORANDUM OPINION
 Thomas Candidate for Board of Elections, Plaintiffs,        THIS MATTER comes before the Court on Plaintiffs'
                            v.                               “Application for a Temporary Restraining Order, Injunctive
 VIRGIN ISLANDS JOINT BOARD OF ELECTIONS,                    Relief, Mandamus Relief, Declaratory Judgment and Costs,”
     St. Croix Board of Elections, St. Thomas–St.            filed on December 21, 2012. (Dkt. No. 33). Plaintiffs,
    John Board of Elections, John Abramson, Jr.,             proceeding pro se, have filed an action pursuant to        42
    as supervisor of Elections, Rupert Ross, Jr., as         U.S.C. § 1983 in which they seek to decertify the November
     chairman of the St. Croix Board of Elections,           6, 2012 general election in the Virgin islands and enjoin
   Alecia Wells, as chairwoman of the St. Thomas–            the January 2013 swearing in of the Virgin Islands' officials
       St. John Board of Elections, Defendants.              elected at that time. They claim that Defendants have not
                                                             addressed their election-related concerns and complaints, and
                   Civil No. 2012–0094                       have violated various federal and local laws which has cast
                              |                              the results of the election in doubt. On January 2, 2013, this
                     January 6, 2013                         Court issued an Amended Order denying Plaintiffs' petition

Attorneys and Law Firms                                      for a temporary restraining order. (Dkt. No. 69). 1 Also on
                                                             January 2, 2013, the Chief Judge of this District reassigned
Norma Pickard Samuel, Pro Se, St. Thomas, U.S.V.I.           this case to the undersigned Judge for all further proceedings.
                                                             (Dkt. No. 70). Defendants filed a “Brief in Response to
Wilma Marsh–Monsanto, Pro Se, St. Thomas, U.S.V.I.           January 2, 201[3], Court Order Scheduling a Preliminary
                                                             Injunction Hearing” on January 4, 2013. (Dkt. No. 73). The
Lawrence Olive, Pro Se, St. Thomas, U.S.V.I.
                                                             Court held a hearing on Plaintiffs' petition for injunctive
Diane Magras, Pro Se, St. Thomas, U.S.V.I.                   relief, mandamus relief, and declaratory judgment on January
                                                             4, 2013. During the hearing, the Defendants converted their
Harriet Mercer, Pro Se, St. Thomas, U.S.V.I.                 brief into a Motion to Dismiss. For the reasons that follow,
                                                             the Court denies Defendants' motion to dismiss and denies
Tamika M. Archer, Esq., Ariel Smith–Francois, Esq., St.
                                                             Plaintiffs' request for injunctive relief.
Thomas, U.S.V.I., For the Defendants



                         ORDER                                                    BACKGROUND

RAYMOND L. FINCH, District Judge                               A. The Amended Complaint
                                                             As set forth in the Amended Complaint, Plaintiff Norma
                                                             Pickard–Samuel was a federal candidate for the territory-
                                                             wide position of Delegate to Congress in the November 2012



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       1
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 31 of 38
Samuel v. Virgin Islands Joint Board of Elections, Not Reported in F.Supp.2d (2013)
2013 WL 106686

elections; Plaintiff Wilma Marsh–Monsanto was a candidate          was granted but did not strictly conform to the statute; an
for the territory-wide position of Senator–at–Large; Plaintiff     unnamed person challenged the certification of the primary
Lawrence Olive was a candidate for the St. Thomas District         election; Plaintiff Pickard–Samuel submitted a letter to the
position as Senator for the 30th Legislature; and Plaintiffs       Attorney General and U.S. Attorney concerning the use of
Diane Magras and Harriet Mercer were candidates for the St.        non-EAC certified voting machines in the general election,
Thomas/St. John District Board of Elections. (Dkt. No. 33, ¶¶      in contravention of the Help America Vote Act of 2002
7–11). Plaintiffs were not elected. The Defendants include the     (“HAVA”), 116 Stat. 1666, 42 U.S.C. § 15301 et seq., which
Virgin Islands Joint Board of Elections, the St. Croix Board of    she felt would negatively impact her election bid; a person
Elections, the St. Thomas–St. John Board of Elections, as well     challenged the Attorney General's announcement that his
as the following individuals, sued in their official capacities:   office would conduct an investigation into the 2012 general
John Abramson, Jr., Supervisor of Elections, Rupert Ross,          election, documenting a conflict of interest. According to
Jr., Chairman of the St. Croix District and Joint Boards of        Plaintiffs, all of this correspondence was ignored. Id. ¶¶ 33–
Elections, and Alecia Wells, Chairwoman of the St. Thomas/         44; and (8) Plaintiffs hand-delivered petitions for recount
St. John District Board of Elections. (Id., ¶¶ 12–17).             concerning the general election to the St. Thomas/St. John
                                                                   Elections Office “alleging a wide variety of substantiated
 *2 Plaintiffs' twenty-one page Amended Complaint contains         election-related complaints,” including fraud, resulting in
a number of general factual allegations that can be roughly        “the public's diminished trust and confidence in the Election
divided into eight categories: (1) Defendants have ignored         System,” and they believe they are entitled to a new election
admonishments by the District Court and the Superior Court         because Defendants failed to establish a quorum at the
of the Virgin Islands contained in Bryan v. Todman, 1993 U.S       meeting where they decided the recount issue, as required by
                                                                   18 V.I.C. §§ 629(b) and (c). Id. ¶¶ 45, 46.
Dist LEXIS 21461 (D.V.I. Oct. 29, 1993) and St. Thomas–
St. John Bd. of Elections v. Daniel, 2007 WL 4901116 (V.I.
                                                                   Based on these allegations, Plaintiffs contend that Defendants
Sept. 17, 2007), id. ¶ 25; (2) Defendants have failed to enforce
                                                                   have infringed on “voters' fundamental right to vote, fair and
the Uniformed and Overseas Citizens Absentee Voting Act,
                                                                   transparent elections and to equal protection”; they will be
amended by the Military & Overseas Voter Empowerment
                                                                   “severely burdened in exercising their due process right” to
Act,    id. ¶ 26; (3) On occasions in 2001, 2003, and              have their election challenges decided; and the legitimacy of
2006, Defendant Abramson acted in a manner that has                the general election results, in terms of vote tabulation and
exposed or could expose the election system to compromise,         certification are in doubt, as the tabulation is “independently
    id. ¶ 27; (4) Defendants have misrepresented the “true         unverifiable and indeterminable.” Id. ¶¶ 48–50. They do not
status of electronic voting machine certification” between         specifically explain how their constitutional rights have been
2010 and 2012 when, inter alia, Defendant Abramson                 violated.
stated that the Virgin Island voting machines were federally
certified by the Election Assistance Commission (“EAC”)            Plaintiffs assert that Defendants, acting under color of law,
                                                                   have administered the election in a manner inconsistent with
when they were not,        id. ¶ 28; (5) various individuals,
including Plaintiff Marsh–Monsanto, made written requests          federal and local election law, violating     42 U.S.C. §
for “election intervention and audit pertaining to the integrity   1983, and seek decertification of the general election and
and security of the Election System and Boards of Elections”       a new election. Id. ¶¶ 52–53. They request that Defendants
                                                                   be enjoined from conducting the January 8, 2013 swearing-
from 2009 to 2012,        id. ¶ 30; (6) Plaintiffs submitted
                                                                   in ceremony of all candidates. 2 They also request that the
correspondence to the Virgin Islands Attorney General and
                                                                   Court declare that: (1) Defendants' denial of petitions for
United States Attorney challenging the 2012 primary election
                                                                   recount by lack of quorum violates their due process rights;
process, which were neither officially acknowledged, acted
                                                                   (2) Defendants have violated 18 V.I.C. §§ 629(b) and (c); (3)
upon “fully and impartially, nor resolved to the satisfaction
                                                                   the 2012 general election is null and void, order the Boards
of the plaintiffs,” id. ¶¶ 31, 32; (7) between August and
                                                                   of Elections to decertify the election, and issue an order to
November 2012, “a number of candidates” and others
                                                                   conduct the new election on a one-page paper ballot. Id. pp.
submitted correspondence and inquiries to the Boards of
                                                                   19–20.
Ejections expressing serious concerns about the primary
election; a person filed a complaint for a recount, which



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 32 of 38
Samuel v. Virgin Islands Joint Board of Elections, Not Reported in F.Supp.2d (2013)
2013 WL 106686


   B. Defendants' Response
Defendants raise two arguments in their brief filed in response             1. Standard for Preliminary Injunction
to the Court Order scheduling the preliminary injunction
                                                                   The Third Circuit has articulated the standard for granting
hearing. They make a number of contentions related to HAVA:
                                                                   a preliminary injunction pursuant to Fed. R. Civ. P. 65 as
(1) Plaintiffs have alleged no violation of HAVA because
                                                                   follows:
the statute does not provide for a private cause of action to
be brought by individual plaintiffs; (2) no HAVA violation           To determine whether to grant a preliminary injunction, ‘a
has been alleged which would give rise to subject matter             district court must consider: (1) whether the movant has
jurisdiction by this Court since Plaintiffs have alleged that        shown a reasonable probability of success on the merits; (2)
the non-EAC-certified voting machines violates HAVA; such            whether the movant will be irreparably injured by denial
certification of hardware is discretionary under HAVA; and           of the relief; (3) whether granting preliminary relief will
Plaintiffs cannot establish a HAVA violation and the claim           result in even greater harm to the nonmoving party; and (4)
must be dismissed; and (3) the candidates for local office           whether granting the preliminary relief will be in the public
have no standing to bring a challenge under HAVA, which              interest.’
applies only to the election of individuals for federal offices.
(Dkt. No. 73 at 4–7). Defendants also argue that Plaintiffs'          Iles v. de Jongh, 638 F.3d 169, 172 (3d Cir. 2011) (quoting
claims are barred by the doctrine of laches because they had
knowledge of the alleged election irregularities before the           McTernan v. City of New York, 577 F.3d 521, 526 (3d Cir.
election, but waited until after the election to file a lawsuit—   2009)). The party seeking relief must, “by a clear showing,
an approach that has been discouraged by the District Court        carr[y] the burden of persuasion,”    Mazurek v. Armstrong,
of the Virgin Islands. Id. pp. 7–8 (citing cases).                 520 U.S. 968, 972 (1997) (per curiam), on “each of the four
                                                                   prongs of the preliminary injunction standard.” United States
                                                                   v. Roach, 947 F.Supp. 872, 877 (E.D.Pa.1996). Injunctive
   C. The January 4, 2013 Hearing
                                                                   relief is “ ‘an extraordinary remedy’ and ‘should be granted
 *3 At the hearing, Plaintiffs made statements which
reflected the concerns articulated in their Amended                only in limited circumstances.’ ” Kos Pharms., Inc. v.
Complaint. They also called witnesses. The testimony               Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004) (quoting
focused on whether the voting machines had been EAC-                  Am. Tel. & Tel. Co. v. Winback & Conserve Program,
certified, whether certain Defendants (Ross and Wells)             Inc., 42 F.3d 1421, 1427 (3d Cir. 1994)). “The purpose of
had received and answered correspondence from Plaintiffs           a preliminary injunction is to preserve the status quo, not to
concerning various election matters, and if not, why not;
testimony by two poll watchers about a 78–vote discrepancy         decide the issues on their merits.”       Anderson v. Davila,
at a St. Thomas polling station on election day, where they        125 F.3d 148, 156 (3d Cir. 1997). The decision whether to
saw poll workers cross off names of people who voted from          grant a preliminary injunction is left to the sound discretion
one book and put them in another book; and an admission            of the Court. See   Am. Exp. Travel Related Servs., Inc. v.
by Defendant Wells that the voting machines were not EAC           Sidamon–Eristoff, 669 F.3d 359, 366 (3d Cir. 2012).
certified—although she explained that the Attorney General
had advised the Board of Elections that the machines could
still be used.
                                                                         2. Standard for Decertification of an Election

                                                                   The standard for decertifying, or invalidating, an election in
Also at the hearing, Defendants converted their brief into a
                                                                   the Virgin Islands was articulated in Bryan v. Todman, 28
motion to dismiss. The Court permitted Plaintiffs to file a
                                                                   V.I. 42, 1992 V.I. Lexis 19 (Terr. Ct. Dec. 17, 1992), aff'd
response to Defendants' motion by January 6, 2013.
                                                                   1993 U.S. Dist. Lexis 21461 (D.V.I. Oct. 29, 1993). The court
                                                                   opined:
                        DISCUSSION

  A. Applicable Standards




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 33 of 38
Samuel v. Virgin Islands Joint Board of Elections, Not Reported in F.Supp.2d (2013)
2013 WL 106686

                                                                     Samuel, lack standing under HAVA because HAVA applies
                                                                     only to the election of federal officials, not local officials. Id.
             No Court should invalidate an election
             and order a new one unless where there                  Defendants' arguments are misplaced. Plaintiffs     § 1983
             is a finding of fraud or deprivation                    cause of action confers subject matter jurisdiction on this
             of rights which would implicate the                     Court pursuant to 28 U.S.C. § 1331. See Bond v. City of
             Constitution of the United States,                      Bethlehem, 2012 WL 5870870, at *1 (3d Cir. Nov. 21, 2012).
             unless there is a clear statutory                       Any alleged deficiency in a HAVA claim would not rob the
             provision requiring it. or unless
                                                                     Court of subject matter jurisdiction in this case. 3
             violations of the statutory scheme were
             pervasive enough to affect or change
             the result of the election[.] Where                       C. Preliminary Injunction Analysis
             irregularities are alleged, the burden of
             proof is on the plaintiff to show that the
             irregularities affect or change the result                                     1. Initial Matters
             of the election by the questioned votes.
                                                                     As an initial matter, it is important to clarify what relief this
                                                                     Court has the potential to grant, and what relief it does not.
                                                                     Plaintiffs request both decertification of the November 2012
Id. at 45 (citations omitted). “Virgin Islands Courts deciding       election and that Defendants be enjoined from conducting the
election challenges reflect that invalidating an election should     January 2013 swearing-in ceremonies of all the candidates.
be rare and for the most compelling reasons.” St. Thomas–            In Democratic Party of the Virgin Islands v. Bd. of Elections,
St. John Board of Elections v. Daniel, 2007 WL 4901116,              St. Thomas–St. John, 649 F.Supp. 1549 (D.V.I. 1986), the
at *21 (V.I. Sept. 17, 2007) (Swan, J., dissenting). Justice         district court was asked to enjoin the taking of the oath of
Swan went on to say that “[t]o invalidate an election, it            office by any person elected to the Legislature. The Court
must be proven by the complaining party that there was               declined to do so because “the Legislature is obviously not
substantial non-compliance with election statutes regarding          a party to this action, and ... because we believe it would
the ballot, and that this has resulted in reasonable doubt           unnecessarily impinge upon the authority of the Legislature
that the election reflected the will of the voters.” Id. at *22      itself to direct its manner of organization.” Id. at 1553. The
                                                                     Court cited Section 6(g) of the Revised Organic Act of
(citing  Beckstrom v. Volusia Cnty. Canvassing Board, 101
                                                                     1954 as likely applying in that circumstance: “The legislature
So.2d 720, 725 (Fla. 1998)). “The Court must consider ‘the
                                                                     shall be the sole judge of the elections and qualifications of
extremely disruptive effect of election invalidation and the
                                                                     its members ...” Id. at 1554. While Democratic Party did
havoc it wreaks upon local political continuity.’ ”  Golden          not cite the political question doctrine, this is precisely the
v. Gov't of the V.I., 2005 WL 6106401, at *5 (D.V.I. Mar. 1,         kind of circumstance where that doctrine would apply: The
                                                                     decision concerning who is appropriately seated as a member
2005) (quoting      Soules v. Kauaians Nukolii Campaign
                                                                     of the Legislature is “demonstrably committed to a coordinate
Comm., 849 F.2d 1176, 1180 (9th Cir. 1988)).
                                                                     political department”—that of the legislative branch. See
                                                                        Roudebush v. Hartke, 405 U.S. 15, 19 (1972) (“Which
   B. Subject Matter Jurisdiction                                    candidate is entitled to be seated in the Senate is, to be sure, a
 *4 Defendants' theory that the Court lacks subject matter           nonjusticiable political question [.]”). Accordingly, this Court
jurisdiction over Plaintiffs' Amended Complaint is predicated        lacks jurisdiction to enjoin the swearing in of Legislative
on alleged deficiencies in Plaintiffs' pleading related to           candidates.
HAVA, a federal statute that concerns federal not local
elections. They assert that HAVA “does not permit suit over           *5 Secondly, it is uncontested that the winning candidate
claims that originate in state elections and that Plaintiffs' bare   for the Virgin Islands Delegate to Congress has already been
assertions of HAVA violations are without merit and dismissal        sworn in. Therefore, even if this Court had jurisdiction to
of those claims is required.” (Dkt. No. 73 at 6). They also          address a request for injunctive relief to prevent the swearing
allege that Plaintiffs, with the exception of Norma Pickard          in of the Congressional candidate, it would be denied as moot.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  4
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 34 of 38
Samuel v. Virgin Islands Joint Board of Elections, Not Reported in F.Supp.2d (2013)
2013 WL 106686

                                                                    in the jurisdiction.”    Dunn v. Blumstein, 405 U.S. 330,
                                                                    336 (1972). Equal protection applies to the manner in which
                  2. Mandatory Injunction                           the franchise is exercised: “Having once granted the right
                                                                    to vote on equal terms, the State may not, by later arbitrary
The sole purpose of a preliminary injunction is to preserve the     and disparate treatment, value one person's vote over that
status quo pending a trial on the merits. The status quo is that
the winners have been certified but have not yet been sworn         of another.”     Bush v. Gore, 531 U.S. 98, 104–05 (2000)
in. Thus, preserving the status quo would entail enjoining          (citing    Harper v. Va. Bd. of Elections, 383 U.S. 663, 665
the swearing in of the certified election winners. However,         (1966) (“[O]nce the franchise is granted to the electorate,
as indicated above, this Court has no jurisdiction to prevent       lines may not be drawn which are inconsistent with the
the Legislature from swearing in the candidates who won             Equal Protection Clause of the Fourteenth Amendment.”);
the legislative election. The only possible relief the Court        cf.Rodgers v. Johnson, 174 F. App'x 3, 5 (3d Cir. 2006)
could provide, in that regard, would be to decertify the entire     (opining that, in order to state an equal protection claim, a
election—which would not preserve the status quo. This              plaintiff has to assert that “he is being treated differently
defines a mandatory injunction. Black's Law Dictionary (9th
                                                                    than other similarly situated persons”);             Congregation
ed. 2009) (defining mandatory injunction as “[a]n injunction
                                                                    Kol Ami v. Abington Twp., 309 F.3d 120 136–37 (3d Cir.
that orders an affirmative act or mandates a specified course of
                                                                    2002) (instructing that equal protection analysis requires
conduct.”). If a party seeks a mandatory relief, “the burden on
                                                                    establishing that plaintiff is similarly situated to other persons,
the moving party is particularly heavy.” Punnett v. Carter,         and that there was no rational reason for the differential
621 F.2d 578, 582 (3d Cir. 1980). “Mandatory injunctions            treatment of similarly situated persons).
should be used sparingly.” United States v. Price, 688 F.2d
204, 212 (3d Cir. 1982). Thus, Plaintiffs must satisfy an even       *6 Plaintiffs' Amended Complaint and the testimony offered
higher burden to warrant the injunctive relief they seek.           at the hearing were bereft of any reference as to how they may
                                                                    have been treated differently than people who were similarly-
                                                                    situated to them in the context of voting—or in any other
                                                                    way. For example, they did not articulate how their right to
          a. Likelihood of Success on the Merits                    vote was interfered with or impinged to such an extent that
                                                                    it amounted to a constitutional violation by not participating
In their Amended Complaint, Plaintiffs alleged the
                                                                    on an equal basis with other-unnamed—citizens, or how
deprivation of their Constitutional rights in the most general
                                                                    election officials treated them differently from other people.
terms: “Plaintiffs believe defendants have infringed on voters'
                                                                    Accordingly. Plaintiffs have failed to show a likelihood of
fundamental right to vote, fair and transparent elections and
                                                                    success on the merits of their Equal Protection Clause cause
to equal protection.” (Dkt. No. 33, ¶ 48); “Plaintiffs believe
that ... they and other candidates and voters, will continue        of action. 4
to be disenfranchised or severely burdened in exercising
their due process right to have their election concerns ...         Plaintiffs have alleged that their due process rights have been
acknowledged.” (Id. ¶ 49); “The overall process suggests            violated. “It is well established that the Due Process Clause
the Plaintiffs were denied, and continue to be denied, due          contains both a procedural and substantive component.”
process ...”) (Id. ¶ 50). They have also alleged that the denial        Sidamon–Eristoff, 669 F.3d at 366. To establish a
of their petitions for recount violated 18 V.I.C. §§ 629(b) and     procedural due process claim, “a plaintiff must demonstrate
(c) and therefore they were denied their due process rights.        that ‘(1) he was deprived of an individual interest that is
Id. p. 19.                                                          encompassed within the Fourteenth Amendment's protection
                                                                    of life, liberty, or property, and (2) the procedures available to
The right to vote is a “fundamental political right.”        Yick   him did not provide due process of law.’ ”         Iles, 638 F.3d
Wo v. Hopkins, 118 U.S. 356, 370 (1886). With regard to
                                                                    at 173 (quoting    Biliski v. Red Clay Consol. Sch. Dist. Bd.
Plaintiffs' equal protection claim, the Supreme Court “has
                                                                    of Educ., 574 F.3d 214, 219 (3d Cir. 2009)). To establish a
made clear that a citizen has a constitutionally protected right
                                                                    substantive due process claim, a plaintiff must establish that
to participate in elections on an equal basis with other citizens
                                                                    an election was “conducted in a manner that is fundamentally



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 35 of 38
Samuel v. Virgin Islands Joint Board of Elections, Not Reported in F.Supp.2d (2013)
2013 WL 106686

                                                                    voting machine irreguIarities were so pervasive that they
unfair.”    Montgomery Cnty. v. Mitrovote Corp., 2000 WL
                                                                    affected the outcome of the election, or would have resulted
134708, at *4 n.3 (E.D. Pa. Feb. 3, 2000); see also Gonzalez–
Cancel v. Partido Nuevo Progresista, 696 F.3d 115, 119 (1st         in their election. Daniel, 2007 WL 4901116, at *21. Cases
Cir. 2012) (opining that a substantive due process violation        draw “[a] distinction ... between ‘garden variety’ election
occurs in context of an election where “ ‘the election process      irregularities and pervasive errors that undermine the integrity
reaches a point of patent and fundamental unfairness' ” such as
                                                                    of the vote.”     Bennett v. Yoshina, 140 F.3d 1218, 1226
complete disenfranchisement of absentee and shut-in voters,
                                                                    (9th Cir. 1998). “Garden variety election irregularities do
or a municipality's decision not to hold an election at all)
                                                                    not generally violate the Due Process Clause, even if they
(citation omitted).
                                                                    control the outcome of the vote or election.” Id. Only when
                                                                    election irregularities transcend garden variety problems is
Plaintiffs allege, in general, that the November 2012 election
suffered from certain irregularities—in particular, the fact that   the election invalid. Id. See also      Hennings v. Grafton,
the voting machines were not EAC-certified. They conclude           523 F.2d 861, 864 (7th Cir. 1975) (finding “no constitutional
that the election was subverted by “fraud, corruption, and          violation where irregularities were caused by mechanical or
mistake” and contend that the public has “diminished                human error and were not due to invidious or fraudulent
trust and confidence in the Election System, its processes,         intent.”). Plaintiffs have no constitutional right to have
instruments, officials, and vote outcomes.” (Dkt. No. 33 at         their election concerns and complaints, conveyed in various
16). While “[t]he right to vote—to the extent it exists and an      writings over the course of at least the last two years, “fully
individual has been deprived of it—is certainly a protected         and impartially decided.” In sum, Plaintiffs have failed to
liberty interest,” Plaintiffs have not alleged, nor did they        show that they would succeed on the merits of their due
proffer evidence at the hearing, that they were personally          process cause of action.
deprived of that right, or make any other representation that
they suffered a constitutional deprivation of life, liberty or      *7 In addition, to the extent that Plaintiffs have alleged
property. Barefoot v. City of Wilmington, N.C., 37 F. App'x         a    § 1983 claim under HAVA, the Court finds that they
626, 635 n.5 (4th Cir. 2002). The only deprivation they assert
is a general lack of confidence in the election system, which       would not succeed on the merits of such claim. In  Taylor
simply does not rise to the level of a life, liberty, or property   v. Onorato, 428 F. Supp.2d 384 (W.D. Pa. 2006), the court
interest protected by the Fourteenth Amendment.                     addressed a § 1983 cause of action where plaintiffs alleged
                                                                    that defendants had violated HAVA and were seeking a
Plaintiffs contend that the procedures available to them—           preliminary injunction against the use of touch screen voting
specifically the use of non-EAC certified voting machines in        machines in an upcoming election. Plaintiffs contended that
the primary and general elections, and general irregularities       Defendants violated Section 301 of HAVA, which provides
and violations of HAVA and local election laws—did not              that “participating states must ensure that local voting
provide due process of law. At the hearing, they provided           jurisdictions have voting systems in place that comply with
evidence of a discrepancy in one polling place, from the            certain mandated features for all federal elections taking place
purview of two poll watchers, and Defendant Wells admitted
                                                                    after January 1, 2006.    42 U.S.C. § 15481.”   Id. at 386.
that the voting machines were not EAC certified. Plaintiffs
                                                                    This appears to be the same section of HAVA that Plaintiffs
have alleged that the general election was “deliberate[ly]
                                                                    allege was violated. (Dkt. No. 33 ¶ 20). The Onorato Court
subvert [ted] by fraud, corruption, and mistake” which
                                                                    found that HAVA
prompted their petition for recount. (Dkt. No. 33 at ¶ 45).
This allegation, however, does not specify what fraud has
taken place. They refer to alleged misrepresentation of the
true status of the electronic voting machine certification over                  does not provide a private right
                                                                                 of action to enforce the mandates
the course of the last two years (         id. ¶ 28) and have                    of section 301. Plaintiffs contend,
questioned the validity of vote tabulation ( id. ¶ 31). But                      however, that section 301 of the Act
none of these allegations rise to the level of widespread fraud                  creates a federal right enforceable
—fundamental unfairness—requiring the invalidation of an                         against state officials under 42
election. Plaintiffs have not, for example, even alleged that                    U.S.C. § 1983. In this regard,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 36 of 38
Samuel v. Virgin Islands Joint Board of Elections, Not Reported in F.Supp.2d (2013)
2013 WL 106686

             the   Supreme     Court    decision    in              special meeting convened to discuss Plaintiffs' petitions and
                                                                    decide the recount issue, as required under 18 V.I.C. §§ 629(b)
                 Gonzaga University v. Doe, 536
                                                                    and (c). (Id. ¶ 46). They do not explain how Defendants'
             U.S. 273, 122 S.Ct. 2268, 153 L.Ed.2d
                                                                    alleged violations of the provisions of 18 V.I.C. § 47(8), which
             309 (2002), is controlling. There, the
                                                                    concerns the Board of Election's duty to “investigate election
             Supreme Court held that there is
                                                                    frauds, irregularities and violations of this title, and report all
             no private right of action to enforce
                                                                    suspicious circumstances to the Virgin Islands Department of
             this type of statute unless Congress,
                                                                    Justice for possible prosecution”, or 18 V.I.C. § 629(b) and
             in a clear voice and unambiguously,
                                                                    (c), which concern the Board of Elections' procedures for a
             confers a right to a private cause of
                                                                    recount, violate their constitutional rights. See Hennings, 523
             action.    Id. at 280, 122 S.Ct. 2268.                 F.3d at 864 (“It is not every election irregularity, however,
             Nowhere in section 301 or elsewhere                    which will give rise to a constitutional claim and an action
             in the Act, does Congress indicate
                                                                    under     section 1983. Mere violation of a state statute by
             an intention that section 301 may be
             enforced by private individuals.                       an election official, for example, will not. See   Snowden v.
                                                                    Hughes, 321 U.S. 1, 11 (1944)).” See also Moultrie v. S.C.
                                                                    Election Comm'n, 2007 WL 445383, at *7 (D.S.C. Feb. 6,
Id. The court further explained that                                2007) (noting that what was alleged, al most, constituted a
                                                                    violation of state election laws, through non-enforcement, not
                                                                    a violation of federal law, and granting summary judgment to
             a private right of action will only be                 defendants); Bryan, 1993 U.S. Dist. Lexis 21461, at *16–17,
             recognized for violations of federal                   20 (commenting that “ ‘election laws are, as a general rule,
             rights not simply federal laws. Here,                  considered to be merely directory, even though mandatory
             section 301 does not grant any private                 in form’ ” and noting that even where actual irregularities
             rights to an identifiable class of                     existed and were numerous, if they were “not of a character
             people. Rather, section 301 imposes                    as to cast doubt upon the outcome of the vote, [they were]
             an obligation on the states and local                  not sufficiently substantial to warrant nullification of the
             jurisdictions to put in place a voting                 election.”).
             system that meets certain criteria. The
             voters as a whole may benefit from                      *8 The Court concludes that Plaintiffs cannot meet their
             the mandates of section 301. That                      burden of demonstrating that they are likely to succeed on
             is insufficient, however, to create a                  the merits of their Equal Protection and Due Process Clause
             federal “right” as that term is defined                claims, their HAVA claims, or any local law claims in their
             by the Supreme Court.                                     § 1983 case. Their “failure to show a likelihood of success
                                                                    on the merits ‘must necessarily result in the denial of a
                                                                    preliminary injunction.’ ”       Sidamon–Eristoff, 669 F.3d at
Id. at 387. This Court agrees with the Onorato Court's analysis
that there is no private remedy for a violation of Section 301 of   366 (quoting     In re Arthur Treacher's Franchisee Litig.,
                                                                    689 F.2d 1137, 1143 (3d Cir. 1982)).
HAVA. Consequently, Plaintiffs' § 1983 cause of action, to
the extent it is based on a violation of HAVA, has no likelihood
of success on the merits.
                                                                                         b. Irreparable Harm
Finally, Plaintiffs have alleged violations of some local
                                                                    Although the Court denies Plaintiff's petition for a
election laws. Specifically, they contend that Defendants did
                                                                    preliminary injunction because they have not demonstrated
not report their correspondence and challenges regarding the
                                                                    a likelihood of success on the merits, it will briefly discuss
2012 primary and general election to the Attorney General's
                                                                    the irreparable harm factor. Defendants assert, in passing,
Office, as required under 18 V.I.C. § 47(8), (Dkt. No. 33, ¶
                                                                    that “the election process may have been deliberately left
32); and that Defendants failed to establish a quorum at a
                                                                    open to compromise and vulnerabilities exploited, thus



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 7
            Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 37 of 38
Samuel v. Virgin Islands Joint Board of Elections, Not Reported in F.Supp.2d (2013)
2013 WL 106686

yielding disbelievable vole outcomes and irreparably harming          that they will not suffer any irreparable harm. See Soules, 849
plaintiffs ...” (Dkt. No. 33, ¶ 50). This allegation of irreparable   F.2d at, 1180 (taking equitable considerations such as laches
harm is based on systemic allegations of a compromised                into account in fashioning an appropriate remedy in a           §
voting system, but Plaintiffs do not elucidate how they were          1983 elections case and noting that “the courts have been
irreparably harmed, or how such harm is imminent. See                 wary lest the granting of post-election relief encourage relief
Chester ex rel. NLRB v. Grane Healthcare Co., 666 F.3d 87,            on the part of wily plaintiffs. As the Fourth Circuit put it, the
89 (3d Cir. 2011) (observing that the threat of irreparable           ‘failure to require pre-election adjudication would permit, if
harm must be “imminent.”). They do not allege, for example,           not encourage, parties who could raise a claim to lay by and
that but for the operation of the voting machines or some             gamble upon receiving a favorable decision of the electorate
miscounting of the votes, or but for the various responses or         and then, upon losing, seek to undo the ballot results in a court
non-responses of Defendants to their concerns, they would             action.’ ”) (quoting Hendon v. N.C. State Bd. of Elections, 710
have been elected, or they were otherwise injured, and why            F.2d 177, 182 (4th Cir. 1983)).
whatever their injury is would be addressed by decertifying
                                                                       *9 In sum, Plaintiffs have not met their burden of showing
the election results. See  Golden, 2005 WL 6106401 at *3.
                                                                      a likelihood of success on the merits, nor have they shown
At the hearing, they did not proffer any evidence that would
                                                                      irreparable harm, to warrant this Court granting their petition
tend to show that they would suffer immediate irreparable
                                                                      for a preliminary injunction. Neither have they met their
harm.
                                                                      burden for a mandatory injunction. This is not the kind of case
In addition, the timing of Plaintiffs' lawsuit deserves attention     warranting an “extraordinary remedy.”        Kos Pharms., Inc.,
here. The Amended Complaint contains allegations that: (1)            369 F.3d at 708. The Court will exercise its discretion and will
it was known since February 2013 that the voting machines             deny Plaintiffs' petition for a preliminary injunction.
were not certified by EAC (Dkt. No. 33, ¶ 28(d)); (2)
problems with “voting machine testing .... confusing ballot
design and prolonged counting of paper ballots” had been                 D. Defendants' Motion to Dismiss
reported by a local newspaper as early as the 2012 primary            Defendants converted their “Brief in Response to January
                                                                      2, 201[3], Court Order Scheduling a Preliminary Injunction
election cycle,      id. ¶ 29; and (3) certain Plaintiffs sent        Hearing” into a motion to dismiss. (Dkt. No. 73). In this filing,
letters critical of voting machine testing and use in October         Defendants focused on Plaintiffs' HAVA claim; they did not
and early November 2012, id. ¶¶ 39–42. However, Plaintiffs'           address the constitutional issues associated with Plaintiffs'
original complaint was not filed until December 11, 2012, and
the Amended Complaint, containing their application for a               § 1983 cause of action. Accordingly, the Court denies
temporary restraining order and preliminary injunction, was           Defendants' motion to dismiss.
not filed until December 21, 2012—after the election results
were certified.
                                                                                             CONCLUSION
Preliminary injunctions are “generally granted under the
theory that there is an urgent need for speedy action to protect      For the foregoing reasons, Plaintiff Motion for a Preliminary
the plaintiffs' rights. Delay in seeking enforcement of those         Injunction is denied. The Court also denies Defendants'
rights, however, tends to indicate at least a reduced need for        motion to dismiss.

such drastic, speedy action.”     Citibank, N.A. v. Citytrust,
756 F.2d 273, 276 (2d Cir. 1985). Plaintiffs did not explain          All Citations
why they waited until the eleventh hour to file their request for
a TRO and preliminary injunction in which they seek to undo           Not Reported in F.Supp.2d, 2013 WL 106686
an election. The timing of their filing their lawsuit confirms




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
          Case 4:20-cv-02078-MWB Document 191-2 Filed 11/20/20 Page 38 of 38
Samuel v. Virgin Islands Joint Board of Elections, Not Reported in F.Supp.2d (2013)
2013 WL 106686




                                                     Footnotes


1      The Court originally issued an Order denying Plaintiffs' petition for a temporary restraining order on December
       28, 2012 (Dkt. No. 50), and issued the Amended Order to correct an oversight in a footnote contained in the
       original Order. (Dkt. No. 69 n.1).
2      At the January 4, 2013 hearing, the Court learned that the Virgin Islands Delegate to Congress had already
       been sworn in; that the successful candidates for the Virgin Islands Legislature will be sworn in on January
       14, 2013, the successful candidates for the St. Croix and St. Thomas–St. John Board of Elections will be
       sworn in on January 11, 2013, and the successful candidates for the St. Croix Board of Education will be
       sworn in on January 7, 2013.
3      In any event, Defendants point to nothing in the HAVA statute that defines a court's subject matter jurisdiction
       over questions related to it See United States v. Weatherspoon, 696 F.3d 416, 421 (3d Cir. 2012) (“Indeed,
       as only Congress may define a court's subject-matter jurisdiction, ‘limits on the reach of federal statutes,
       even nontemporal ones, are only jurisdictional if Congress says so: when Congress does not rank a statutory
       limitation as jurisdictional, courts should treat the restriction as nonjurisdictional in character.’ ”) (quoting
           Bowles v. Russell, 551 U.S. 205, 127 S.Ct. 2360, 2368 (2007)). Instead, Defendants appear to contest
       whether Plaintiffs have stated a cognizable claim under HAVA by claiming that Plaintiffs' assertions of HAVA
       violations are without merit, requiring dismissal. They are not debating whether the Court has the jurisdiction
       to address causes of action under HAVA. Even a failure to allege statutory standing is analyzed in the context
       of failure to state a claim rather than lack of subject matter jurisdiction. See In re Century Aluminum Co. Sec.
       Litig., __ F.3d __,   2013 WL 11887, at *4 (9th Cir. Jan. 2, 2013) (“Failure to allege statutory standing results
       in failure to state a claim on which relief can be granted, not the absence of subject matter jurisdiction.”)
       (citing cases).
4
       In their Amended Complaint, Plaintiffs also referred to the Voting Rights Act of 1965,       42 U.S.C. § 1973j,
       as “prohibiting discrimination based on a potential voter's race, or on ethnic factors [.]” (Dkt. No. 33, ¶ 23).
       Plaintiffs have not alleged, however, that they have suffered any discrimination during the course of the
       election, nor did they present evidence in that regard at the hearing.


End of Document                                           © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          9
